Exhibit 10.5

 

 

PENN VIRGINIA CORPORATION AND AFFILIATED COMPANIES

EMPLOYEES’ 401(k) PLAN

(As Amended and Restated Effective January 1, 2009)

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page ARTICLE I. DEFINITIONS    1 ARTICLE II. PARTICIPATION    13 ARTICLE
III. CONTRIBUTIONS    14 ARTICLE IV. CREDITS TO ACCOUNTS    18 ARTICLE V.
VESTING    21 ARTICLE VI. ENTITLEMENT TO BENEFITS    22 ARTICLE VII. PAYMENT AND
FORM OF BENEFITS    22 ARTICLE VIII. WITHDRAWALS DURING EMPLOYMENT    29 ARTICLE
IX. LOANS TO PARTICIPANTS    32 ARTICLE X. INVESTMENTS    34 ARTICLE XI.
TOP-HEAVY PROVISIONS    35 ARTICLE XII. PLAN ADMINISTRATION    36 ARTICLE XIII.
AMENDMENT AND TERMINATION    39 ARTICLE XIV. VETERANS’ REEMPLOYMENT RIGHTS    39
ARTICLE XV. MISCELLANEOUS    41 ARTICLE XVI. ESOP COMPONENT PROVISIONS    42
APPENDIX A PARTICIPATING EMPLOYERS    47 APPENDIX B COMPLIANCE WITH CONTRIBUTION
LIMITS FOR PENN VIRGINIA CORPORATION AND AFFILIATED COMPANIES EMPLOYEES’ PENSION
BENEFIT PLANS    48

 

-i-



--------------------------------------------------------------------------------

PENN VIRGINIA CORPORATION AND AFFILIATED COMPANIES

EMPLOYEES’ 401(k) PLAN

This is the PENN VIRGINIA CORPORATION AND AFFILIATED COMPANIES EMPLOYEES’ 401(k)
PLAN (the “Plan”), amended and restated effective January 1, 2009 except as
otherwise provided, covering the eligible employees of Penn Virginia Corporation
and such of its affiliated entities as have adopted the Plan for their eligible
employees. The rights and obligations under the Plan with respect to an employee
who terminated employment before the applicable effective date of this amendment
and restatement shall be governed by the terms of the Plan as in effect on the
date of his termination of employment.

Effective July 1, 2004, the assets and liabilities of the Penn Virginia
Corporation and Affiliated Companies Employees’ Stock Ownership Plan (the “ESOP
Component of the Plan”) were transferred to and merged with and into the Plan.
Accordingly, the Plan has three components – the 401(k) Component, the 401(m)
Component and the ESOP Component. All components are intended to satisfy the
requirements of section 401(a) of the Code applicable to qualified plans. The
ESOP Component of the Plan, contained in Article XVI, is intended to be an
employee stock ownership plan (as defined in section 4975(e)(7) of the Code and
section 407(d)(6) of the Employee Retirement Income Security Act of 1974, as
amended). In the event the ESOP Component of the Plan is dissolved, the 401(k)
Component and the 401(m) Component shall continue to operate in accordance with
the provisions set forth herein.

The amendment and restatement of the Plan is generally effective January 1,
2009. However, any provision of the Plan that is required to have an effective
date prior to January 1, 2009 in order to comply with the final regulations
under section 415 of the Internal Revenue Code of 1986, as amended (the “Code”)
or other legislation shall be effective on the earliest date required by law.

ARTICLE I.

DEFINITIONS.

The following words and phrases as used herein have the following meanings
unless a different meaning is plainly required by the context:

1.1. “Account” means a Participant’s account in the Fund, including the
following sub-accounts:

1.1.1. “Elective Deferral Contribution Account” to which a Participant’s
Elective Deferral Contributions are allocated, together with any income, gains
and losses credited thereto;

1.1.2. “ESOP Account” means the Account to which a Participant’s ESOP Shares are
allocated.

1.1.3. “Matching Contribution Account” to which Matching Contributions are
allocated, including Stock attributable to Sponsor and Participating Employer
matching contributions allocable to Participants’ Elective Deferral Contribution
Account, together with any income, gains and losses credited thereto;



--------------------------------------------------------------------------------

1.1.4. “Prior Plan Account” means that portion of the Account maintained for a
Participant to record the amount credited to the Participant under the Prior
Plan and transferred to this Plan on April 7, 2005, together with any income,
gains and losses credited thereto. A Participant’s Prior Plan Account shall be
100% vested at all times.

1.1.5. “Qualified Non-elective Contribution Account” to which Qualified
Non-elective Contributions, if any, are allocated, together with any income,
gains and losses credited thereto;

1.1.6. “Rollover Contribution Account” to which a Participant’s Rollover
Contributions are allocated, together with any income, gains and losses credited
thereto; and,

1.1.7. “Savings Contribution Account” to which a Participant’s Savings
Contributions are allocated, together with any income, gains and losses credited
thereto.

1.2. “Account Balance” means, for the purpose of Article XI relating to the
provisions that will take effect if the Plan is a Top-Heavy Plan, the sum of:

1.2.1. the balance, as of the Determination Date, standing to the credit of a
Participant (or Beneficiary) in his Account, except for amounts maintained in a
Rollover Contribution Account attributable to Rollover Contributions made after
1983 that are treated as “unrelated” under section 416 of the Code and the
regulations thereunder;

1.2.2. contributions due as of the Determination Date and, in the first Plan
Year, the amount of any contributions made after the Determination Date that are
allocated as of a date in such first Plan Year; and

1.2.3. the aggregate distributions made with respect to such Participant (or
Beneficiary) under the Plan during the one-year period ending on the
Determination Date. If a distribution is made in the form of an annuity
contract, the amount of such distribution shall be equal to the actuarial value
of the contract, determined on the date of distribution. Distributions
(including the cash value of life insurance policies) from a Participant’s
Account due to death shall be treated as distributions for purposes of this
Section 1.2.3. This Section 1.2.3 shall also apply to distributions under a
terminated plan that, had it not been terminated, would have been aggregated
with the Plan under section 416(g)(2)(A)(i) of the Code. In the case of a
distribution made for a reason other than severance from employment, death or
disability, this Subsection shall be applied by substituting “five-year period”
for “one-year” period.

The term “Account Balance” shall not include any amount held or distributed on
behalf of any Participant who is a Former Key Employee, or who has not performed
services for the Employer at any time during the five-year period ending on the
Determination Date. The term “Account Balance” also shall not include amounts
attributable to deductible employee contributions as defined in section
72(o)(5)(A) of the Code.

 

2



--------------------------------------------------------------------------------

1.3. “Aggregation Group” means:

1.3.1. a Required Aggregation Group; or

1.3.2. a Permissive Aggregation Group.

1.4. “Annual Addition” means the sum credited to the Participant under each
Defined Contribution Plan, for any Limitation Year, of:

1.4.1. Employer contributions;

1.4.2. Employee contributions (other than Rollover Contributions); and

1.4.3. forfeitures.

The term “Annual Addition” shall also include the amount allocated to a separate
account of the Participant to provide post-retirement medical benefits (a) under
a Defined Benefit Plan, as described in section 415(l)(1) of the Code, and
(b) with respect to a Participant who is, or was, a Key Employee for any Plan
Year, under a welfare benefit fund, as described in section 419A(d)(2) of the
Code.

1.5. “Beneficiary” means:

1.5.1. the Participant’s spouse;

1.5.2. the person, persons or trust designated by the Participant, with the
consent of the Participant’s spouse if the Participant is married, as direct or
contingent beneficiary in a manner prescribed by the Committee; or

1.5.3. if the Participant has no spouse and has failed to make an effective
beneficiary designation, the Participant’s estate.

A married Participant may designate a Beneficiary other than his spouse,
provided that such spouse consents to such designation in writing in a manner
prescribed by the Committee. The spouse’s consent must be witnessed by a notary
public and must acknowledge the effect of such beneficiary designation. Such
consent shall not be required if the Participant establishes to the satisfaction
of the Committee that the consent cannot be obtained because the spouse cannot
be located or because of such other circumstances as the Secretary of the
Treasury may prescribe by regulations. A subsequent spouse of a Participant
shall not be bound by a consent executed by any previous spouse of the
Participant.

1.6. “Board of Directors” means the board of directors of the Sponsor.

1.7. “Break-in-Service” means a 12 consecutive month period, measured from the
date an Employee is first credited with an Hour of Service or any anniversary
thereof (or his reemployment commencement date or any anniversary thereof),
within which he is not credited with more than 500 Hours of Service.

 

3



--------------------------------------------------------------------------------

1.8. “Claimant” means a Participant or Beneficiary claiming a benefit under the
Plan.

1.9. “Code” means the Internal Revenue Code of 1986, as amended.

1.10. “Committee” means the Committee appointed by the Board of Directors to
supervise the administration of the Plan.

1.11. “Company Contribution” means the amount contributed to the Trust by the
Participating Employer that is allocated to the ESOP Account.

1.12. “Compensation.”

1.12.1. General Rule. Compensation means, except as otherwise provided in this
Section 1.11, all amounts that are treated as wages for Federal income tax
withholding under section 3401(a) of the Code (determined without regard to any
rules that limit the remuneration included in wages based on the nature or
location of the employment or the services performed) for the Plan Year,
including overtime pay and bonuses, and amounts that would be paid to the
Employee during the year but for the Employee’s election under a cash or
deferred arrangement described in section 401(k) of the Code, a cafeteria plan
described in section 125 of the Code, a simplified employee pension described in
section 402(h) of the Code, a simple retirement account described in section
402(k) and section 408(p) of the Code, and a qualified transportation fringe
benefit program described in section 132(f)(4) of the Code.

Notwithstanding the foregoing, Compensation shall not include: (a) contributions
by the Employer to this or any other plan or plans for the benefit of its
employees, except as otherwise expressly provided in this Section 1.11,
(c) amounts identified by the Employer as expense allowances or reimbursements
regardless of whether such amounts are treated as wages under the Code,
(c) wages received as the result of the receipt of equity compensation paid to
the Employee by the Employer, and (d) severance payments, whether paid as salary
continuation or otherwise. Notwithstanding the foregoing, effective January 1,
2008, the following amounts paid by the later of (1) 2 1/2 months after a
Participant’s severance from employment with the Employer maintaining the Plan
or (2) the end of the Plan Year that includes the Participant’s severance from
employment with the Employer maintaining the Plan, shall be included in
Compensation:

1.12.1.1. Payments that, absent a severance from employment, would have been
paid to the Employee while the Employee continued in employment with the
Employer and are regular compensation for services during the Employee’s regular
working hours, compensation for services outside the Employee’s regular working
hours (such as overtime or shift differential), commissions, bonuses, or other
similar compensation;

1.12.1.2. Payments for accrued bona fide sick, vacation, or other leave, but
only if the Employee would have been able to use the leave if employment had
continued; and

1.12.1.3. Payments received by an Employee pursuant to a nonqualified unfunded
deferred compensation plan, but only if the payment would have been paid to the
Employee at the same time if the Employee had continued in employment with the
Employer and only to the extent that the payment is includible in the Employee’s
gross income.

 

4



--------------------------------------------------------------------------------

Effective January 1, 2008, Compensation for purposes of this Section 1.12.1
shall also include those salary continuation payments described under Treas.
Reg. §1.415(c)-2(e)(4).

1.12.2. Limitations on Annual Additions. For purposes of Section 4.5 relating to
the limitations on Annual Additions to Participant’s Accounts, Section 11.2,
relating to the minimum contribution requirement if the Plan should it become a
Top-Heavy Plan, and the Sections defining the terms “Highly Compensated
Employee” and “Key Employee,” Compensation shall include all amounts that are
treated as wages for Federal income tax withholding under section 3401(a) of the
Code (determined without regard to any rules that limit the remuneration
included in wages based on the nature or location of the employment or the
services performed) and actually paid to the Employee during the Limitation Year
plus amounts that would be paid to the Employee during the year but for the
Employee’s election under a cash or deferred arrangement described in section
401(k) of the Code, a cafeteria plan described in section 125 of the Code, a
simplified employee pension described in section 402(h) of the Code, a simple
retirement account described in section 402(k) and section 408(p) of the Code,
and a qualified transportation fringe benefit program described in section
132(f)(4) of the Code. For purposes of this Section 1.12.2, Compensation shall
exclude severance payments, whether paid as salary continuation or otherwise.
Notwithstanding the foregoing, effective January 1, 2008, the following amounts
paid by the later of (1) 2 1/2 months after a Participant’s severance from
employment with the Employer maintaining the Plan or (2) the end of the Plan
Year that includes the Participant’s severance from employment with the Employer
maintaining the Plan, shall be included in Compensation:

1.12.2.1. Payments that, absent a severance from employment, would have been
paid to the Employee while the Employee continued in employment with the
Employer and are regular compensation for services during the Employee’s regular
working hours, compensation for services outside the Employee’s regular working
hours (such as overtime or shift differential), commissions, bonuses, or other
similar compensation;

1.12.2.2. Payments for accrued bona fide sick, vacation, or other leave, but
only if the Employee would have been able to use the leave if employment had
continued; and

1.12.2.3. Payments received by an Employee pursuant to a nonqualified unfunded
deferred compensation plan, but only if the payment would have been paid to the
Employee at the same time if the Employee had continued in employment with the
Employer and only to the extent that the payment is includible in the Employee’s
gross income.

Effective January 1, 2008, Compensation for purposes of this Section 1.12.2
shall also include those salary continuation payments described under Treas.
Reg. §1.415(c)-2(e)(4).

1.12.3. Maximum Annual Dollar Limit. The annual Compensation of each Employee
taken into account in determining allocations for any Plan Year and for purposes
of applying the nondiscrimination rules under sections 401(a)(5), 401(k)(3),
401(m)(2) and 410(b)(2) of the Code, shall not exceed $225,000 (as adjusted
under section 401(a)(17) of the Code).

 

5



--------------------------------------------------------------------------------

1.13. “Elective Deferral Contribution” means a pre-tax contribution made
pursuant to Section 3.1.1 for the Plan Year by a Participating Employer at the
election of the Participant, in lieu of receipt of current compensation.

1.14. “Defined Benefit Plan” means any employee pension plan maintained by the
Employer that is a qualified plan under section 401(a) of the Code and is not a
Defined Contribution Plan.

1.15. “Defined Contribution Plan” means an employee pension plan maintained by
the Employer that is a qualified plan under section 401(a) of the Code and
provides for an individual account for each participant and for benefits based
solely on the amount contributed to the participant’s account, and any income,
expenses, gains, and losses, and any forfeitures from accounts of other
participants that may be allocated to such participant’s account.

1.16. “Determination Date” means:

1.16.1. if the Plan is not included in an Aggregation Group, the last day of the
preceding Plan Year; or

1.16.2. if the Plan is included in an Aggregation Group, the Determination Date
as determined under Section 1.16.1 that falls within the same calendar year as
the determination date of each other plan included in such Aggregation Group.

1.17. “Effective Date” of the Plan means May 1, 1964. The effective date of this
amendment and restatement is January 1, 2009, except as otherwise specifically
stated herein.

1.18. “Employee” means:

1.18.1. an individual who is employed by the Employer;

1.18.2. an individual who is not employed by the Employer but is a Leased
Employee; provided that, if the total number of Leased Employees constitutes 20%
or less of the Employer’s non-highly compensated work force, within the meaning
of section 414(n)(5)(C)(ii) of the Code, the term “Employee” shall not include
those Leased Employees covered by a “safe harbor”‘ plan described in section
414(n)(5)(B) of the Code; and

1.18.3. when required under Section 1.29, for purposes of crediting Hours of
Service, a former Employee.

1.19. “Employer” means the Sponsor and:

1.19.1. any other employer included with the Sponsor in a controlled group of
corporations or trades or businesses within the meaning of section 414(b) or
section 414(c) of the Code, or an affiliated service group within the meaning of
section 414(m) of the Code; and

 

6



--------------------------------------------------------------------------------

1.19.2. any other entity required to be aggregated with the Sponsor pursuant to
regulations under section 414(o) of the Code;

provided that any such employer shall be included within the term “Employer”
only while a member of such a group including the Sponsor.

1.20. “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.

1.21. “ESOP Shares” means the shares of Stock allocated to the ESOP Account.

1.22. “Excess Deferrals” means that amount of a Participant’s “elective
deferrals,” as defined in section 402(g)(3) of the Code, for his taxable year,
including his Elective Deferral Contributions under Section 3.1.1, that exceeds
the dollar limitation on “elective deferrals” under section 402(g) of the Code.

1.23. “Five-Percent Owner” means any Employee who owns (or is considered as
owning within the meaning of section 318 of the Code) more than 5% of the
outstanding stock of the Sponsor or any Participating Employer or stock
possessing more than 5% of the total combined voting power of all stock of the
Sponsor or any Participating Employer or, if a Participating Employer is not a
corporation, any person who owns more than 5% of the capital or profits interest
in such a Participating Employer. For purposes of this Section, section
318(a)(2)(C) of the Code shall be applied by substituting “5%” for “50%” each
time it appears therein.

1.24. “Former Key Employee” means an Employee or former Employee who is a
Non-Key Employee with respect to the Plan for the Plan Year if such individual
was a Key Employee with respect to the Plan for any prior Plan Year.

1.25. “401(k) Component” means the portion of the Plan pursuant to which
Participants make Elective Deferral Contributions subject to the limitations on
Elective Deferral Contributions set forth in section 401(k) of the Code, and
catch-up contributions, if any.

1.26. “401(m) Component” means the portion of the Plan pursuant to which
Participants were eligible to make Savings Contributions before January 1, 1997
and the Participating Employers make Matching Contributions as described in
Sections 3.2.1.1 and 3.2.1.2, subject to the limitations on Matching
Contributions and Savings Contributions set forth in section 401(m) of the Code.

1.27. “Fund” means the assets and all income, gains and losses thereon held by
the Trustee under the trust agreement for the exclusive benefit of Participants
and their Beneficiaries.

1.28. “Highly Compensated Employee” means any Employee who:

1.28.1. was a Five-Percent Owner at any time during the year or preceding year;

 

7



--------------------------------------------------------------------------------

1.28.2. received Compensation from the Employer in excess of $80,000 (as
adjusted under section 414(q) of the Code); and

1.28.3. was in the “top-paid group” (within the meaning of section 414(q) of the
Code) for such preceding year.

1.29. “Hour of Service” means:

1.29.1. each hour for which an Employee is paid, or entitled to payment, for the
performance of duties for the Employer;

1.29.2. each hour for which back pay, irrespective of mitigation of damages, is
either awarded or agreed to by the Employer, provided that an Employee shall be
credited with no more than 501 Hours of Service on account of any single
continuous period during which he performs no duties;

1.29.3. each hour during which an Employee is absent on active duty in the
military service of the United States under leave of absence granted by the
Employer or when required by law, provided he returns to employment with the
Employer within 90 days after his release from active duty or within such longer
period during which his right to reemployment is protected by law;

1.29.4. solely for the purpose of determining whether a Break-in-Service has
occurred, if an Employee is absent from employment for any period by reason of
the:

1.29.4.1. pregnancy of the Employee;

1.29.4.2. birth of a child of the Employee;

1.29.4.3. placement of a child with the Employee in connection with the adoption
of such child by the Employee; or

1.29.4.4. provision of care for such child for a period beginning immediately
following such birth or placement,

each hour that normally would have been credited to such Employee but for such
absence, or if the Plan is unable to determine such hours, eight hours for each
day of such absence; provided that an individual shall be credited with no more
than 501 Hours of Service on account of any single period of absence described
in this Section 1.29.4; and

1.29.5. each hour not described above during which an Employee is absent, on
furlough or temporary layoff, with leave of or at the direction of the Employer
in accordance with the Employer’s standard personnel practices for any reason
other than maternity or paternity leave described above; provided that the
Employee returns to employment when the leave expires and further provided that
an Employee shall be credited with no more than 501 Hours of Service on account
of any single, continuous period of absence.

 

8



--------------------------------------------------------------------------------

Hours of Service shall be credited to the Employee for the applicable 12 month
period or periods in which the duties are performed, for which the payment is
made, or to which the award, agreement or leave pertains, except that in the
case of hours credited under Section 1.29.4, relating to maternity or paternity
leave, such hours shall be credited in the year in which the absence from work
begins if necessary to avoid a Break-in-Service in that year, or in any other
case, in the following year. Hours of Service under this Section 1.29 shall be
calculated and credited under the provisions of 29 CFR §2530.200b-2 issued by
the United States Department of Labor, which regulations are incorporated herein
by reference.

1.30. “Independent Appraiser” means any appraiser meeting requirements similar
to the requirements of the regulations prescribed under section 170(a)(1) of the
Code and any requirements of the regulations prescribed under section 3(18) of
ERISA.

1.31. “Investment Fund” means one of the investment funds, including Stock, made
available under the Plan, in which the Participant may elect to invest all or a
portion of his Account pursuant to Article X.

1.32. “Key Employee” means any Employee or former Employee (including any
deceased Employee) who, at any time during the Plan Year that includes the
Determination Date, was an officer of the Employer having annual Compensation
greater than $130,000 (as adjusted under section 416(i)(1) of the Code for Plan
Years), a five percent owner of the Employer, or a one percent owner of the
Employer having annual Compensation of more than $150,000.

For purposes of determining ownership in the Employer under this Section, the
Employer aggregation rules of section 414(b), 414(c) and 414(m) of the Code
shall not apply.

1.33. “Leased Employee” means a person who is not an employee of the Employer,
but who provides services to the Employer, where such services are performed
pursuant to an agreement between the Employer and any other person or entity,
the person performing the services has done so on a substantially full-time
basis for a period of at least one year and such services are performed under
the primary direction or control of the Employer.

1.34. “Limitation Year” means the Plan Year.

1.35. “Matching Contribution” means the contribution to the Plan made by the
Sponsor or another Participating Employer for the Plan Year pursuant to
Section 3.2.1 and allocated to a Participant’ s Matching Contribution Account.

1.36. “Non-Highly Compensated Employee” means an Employee who is not a Highly
Compensated Employee.

1.37. “Non-Key Employee” means any Participant in the Plan (including a
Beneficiary of such Participant) who is not a Key Employee with respect to the
Plan for the Plan Year.

1.38. “Normal Retirement Date” means the date Participant reaches age 65.

 

9



--------------------------------------------------------------------------------

1.39. “Participant” means an Employee who has met the eligibility requirements
of Article II and who has elected to participate in the Plan. An individual who
qualifies as a Participant, and elects to participate, shall continue to be a
Participant until all benefits due him under the Plan have been paid.

1.40. “Participating Employer” means the Sponsor and:

1.40.1. any corporation that, with the Sponsor, is a member of an affiliated
group of corporations for purposes of section 1504 of the Code and that has been
authorized by the Board of Directors, and its own board of directors, to
participate in the Plan; and

1.40.2. any partnership in which the Sponsor or another Participating Employer
is a partner, and that has been authorized by the Board of Directors to
participate in the Plan. The names of the Participating Employers participating
in the Plan are set forth in Appendix A.

1.41. “Permissive Aggregation Group” means:

1.41.1. each Defined Benefit Plan or Defined Contribution Plan of the Employer
included in a Required Aggregation Group; and

1.41.2. any other Defined Benefit Plan or Defined Contribution Plan of the
Employer if the group of plans consisting of such plan and the plan or plans
included in the Required Aggregation Group, when considered as a single plan,
meets the requirements of sections 401(a)(4) and 410 of the Code.

1.42. “Plan” means the Penn Virginia Corporation and Affiliated Companies
Employees’ 401(k) Plan, as set forth in this document and in the related trust
agreement pursuant to which the Trust is maintained.

1.43. “Plan Year” means the 12-month period ending each December 31.

1.44. “Prior Plan” means the Cantera Profit Sharing/401(k) Savings Plan as in
effect March 3, 2005

1.45. “Qualified Domestic Relations Order” or “QDRO” means a domestic relations
order that meets the requirements of section 414(p) of the Code.

1.46. “Qualified Election Period” means the six-Plan Year period beginning with
the Plan Year in which the Participant first becomes a Qualified Participant.

1.47. “Qualified Military Service” means any service in the “uniformed services”
(as defined in Chapter 43 of Title 38 of the United States Code) by any Employee
if such Employee is entitled to reemployment rights under such Chapter with
respect to such service.

1.48. “Qualified Nonelective Contribution” means any contribution (other than a
Matching Contribution or a Profit Sharing Contribution) made to the Plan by a
Participating Employer and allocated to a Participant’s Qualified Nonelective
Contribution Account that:

1.48.1. the Participant may not elect to receive in cash until distributed from
the Plan;

 

10



--------------------------------------------------------------------------------

1.48.2. is 100% vested and nonforfeitable when made; and

1.48.3. is subject to the distribution restrictions of section 401(k)(2) of the
Code.

1.49. “Qualified Participant” means any Participant who has reached age 55 and
who has been credited with at least 10 Years of Participation under the Plan.

1.50. “Required Aggregation Group” means:

1.50.1. each Defined Benefit Plan or Defined Contribution Plan of the Employer
in which a Key Employee participated (regardless of whether such plan has been
terminated) during the five Plan Years ending on the Determination Date; and

1.50.2. each other Defined Benefit Plan or Defined Contribution Plan of the
Employer that enables any plan described in the preceding subsection to meet the
requirements of section 401(a)(4) or section 410 of the Code, including any such
plan terminated within the five-year period ending on the Determination Date.

1.51. “Required Beginning Date” means April 1 of the calendar year following the
later of:

1.51.1. the calendar year in which the Participant reaches age 70 1/2, or

1.51.2. the calendar year in which the Participant retires; provided, that this
Section 1.51.2 shall not apply in the case of a Participant who is a
Five-Percent Owner with respect to the Plan Year ending in the calendar year in
which the Participant reaches age 70 1/ 2.

1.52. “Retirement Plan” means the Penn Virginia and Affiliated Companies
Employees’ Retirement Plan, terminated effective December 31, 2000.

1.53. “Retirement Plan Transfer Account” means the separate account maintained
under the Trust that has been established solely by funds transferred from the
trust maintained under the Retirement Plan to this Plan, as a “qualified
replacement plan” under section 4980(d)(2) of the Code. The initial balance of
the Retirement Plan Transfer Account shall be equal to 25% of the “employer
reversion,” described by section 4980(c)(2) of the Code, from the Retirement
Plan. The Retirement Plan Transfer Account shall be invested in the Plan’s
default Investment Fund as of the date of transfer.

1.54. “Rollover Contributions” means a Participant’s rollover contribution or
trustee-to-trustee transfer made to his Rollover Contribution Account.

1.55. “Savings Contribution” means a Participant’s voluntary, after-tax
contributions made to his Savings Contribution Account.

 

11



--------------------------------------------------------------------------------

1.56. “Sponsor” means Penn Virginia Corporation.

1.57. “Stock” means voting common stock of the Sponsor of the same class and
having the same voting and dividend rights as that common stock of the Sponsor
that from time to time is listed for public trading on the over-the-counter
market, or, if applicable, a national securities exchange, and that is described
in section 4975(e)(8) of the Code or in Treas. Reg. §54.4975-12.

1.58. “Super Top-Heavy Plan” means the Plan if it would be a Top-Heavy Plan if
“90%” were substituted for “60%” each time it appears in Section 1.59 and
Section 1.60.

1.59. “Top-Heavy Group” means an Aggregation Group in which, as of the
Determination Date, the sum of:

1.59.1. the aggregate of the Account Balances of Key Employees under all Defined
Contribution Plans included in the Aggregation Group, and

1.59.2. the aggregate present value of cumulative accrued benefits for Key
Employees under all Defined Benefit Plans included in the Aggregation Group,
exceeds 60% of a similar sum determined for all Employees included in the
Aggregation Group.

1.60. “Top-Heavy Plan” means the Plan, if as of the Determination Date:

1.60.1. the aggregate of the Account Balances of Key Employees exceeds 60% of
the aggregate of the Account Balances of all Employees; or

1.60.2. the Plan is part of a Required Aggregation Group that is a Top-Heavy
Group.

Notwithstanding the preceding sentence, the Plan shall not be considered a
Top-Heavy Plan for any Plan Year in which the Plan is a part of a Required
Aggregation Group or a Permissive Aggregation Group that is not a Top-Heavy
Group.

1.61. “Trust” means the legal entity created by the trust agreement between the
Sponsor and the Trustee, fixing the rights and liabilities with respect to
controlling and managing the Fund for purposes of the Plan.

1.62. “Trustee” means the trustee or trustees designated by the Board of
Directors and named in the trust agreement and any amendments thereto.

1.63. “Valuation Date” means the close of each day the New York Stock Exchange
is open for business.

1.64. “Year of Participation” means the sum of (a) all plan years during the
period beginning January 1, 1985 and ending June 30, 2004 in which a participant
in the Penn Virginia Corporation and Affiliated Companies Employees’ Stock
Ownership Plan was credited with at least 1,000 hours of service and (b) any
Plan Year beginning on or after January 1, 2004 in which

 

12



--------------------------------------------------------------------------------

a Participant in the Plan is credited with at least 1,000 Hours of Service and
has an ESOP Account prior to distribution. Notwithstanding the foregoing, a
Participant shall be credited with not more than one Year of Participation for
the 2004 Plan Year.

1.65. “Year of Service” means a 12 consecutive month period beginning on the
date an Employee performs his first Hour of Service (or his reemployment
commencement date following a Break-in-Service) and each anniversary thereof
during which such Employee is credited with at least 1,000 Hours of Service with
the Employer. In addition, a Year of Service for a Participant who was eligible
to participate in the Prior Plan on March 3, 2005, includes all “years of
service” earned by such Participant under the terms of the Prior Plan.

ARTICLE II.

PARTICIPATION.

2.1. Eligibility for and Election to Make Elective Deferral Contributions.
Except as provided in Section 2.4, an Employee shall be eligible to make
Elective Deferral Contributions to the Plan as of the first day of any payroll
period. An Employee who is eligible to participate in the Plan may elect to make
Elective Deferral Contributions to the Plan and shall become a Participant in
the Plan by making an election to participate in the form designated by the
Committee or its delegate. His election shall authorize the Sponsor or the
appropriate Participating Employer to withhold the percentage of his
Compensation to be paid into his Elective Deferral Contribution Account and
provide such additional information as the Committee may reasonably require.
Such election shall be effective as soon as administratively practicable.

2.2. Eligibility Requirements for Matching Contribution. Effective January 1,
2009, a Participant shall be eligible to receive a Matching Contribution as of
the first day of any payroll period; provided that such Participant is then
making Elective Deferral Contributions to the Plan.

2.3. Ineligible Employees. Each of the following Employees shall be ineligible
to participate in the Plan:

2.3.1. an Employee who is employed by an Employer that is not the Sponsor or
another Participating Employer;

2.3.2. an Employee who is a member of a unit of employees as to which there is
evidence that retirement benefits were the subject of good faith collective
bargaining, unless a collective bargaining agreement covering those employees
provides for their participation in the Plan;

2.3.3. a Leased Employee;

2.3.4. an Employee who is a non-resident alien and who has no income from
sources within the United States; and

 

13



--------------------------------------------------------------------------------

2.3.5. an individual who has been classified by the Employer as an independent
contractor, notwithstanding a contrary determination by any court or
governmental agency.

2.4. Participation Following Termination of Employment. An Employee who
terminates his employment shall be eligible to participate as of the next
payroll period that follows his reemployment as an eligible Employee; provided
that (a) with regard to Elective Deferral Contributions, such Employee has made
an election to participate, as provided under Section 2.1, and (b) with regard
to Matching Contributions, such Participant is then making Elective Deferral
Contributions to the Plan. Prior to January 1, 2009, a rehired Employee who had
not previously met the conditions for eligibility for a Matching Contribution
under Section 2.2 may become eligible to receive a Matching Contribution upon
meeting such conditions and upon application for participation in accordance
with Section 2.1.

2.5. Time of Participation—Excluded Employees. An Employee otherwise eligible to
participate in the Plan, but excluded under Section 2.3, shall be eligible to
become a Participant beginning on the next payroll period that follows the date
upon which the applicable provision of Section 2.3 ceases to apply, provided he
is then an eligible Employee. A Participant who becomes subject to any provision
of Section 2.3 shall cease to be eligible to make or receive contributions under
the Plan as of the last day of the payroll period during which any such
provision becomes applicable.

2.6. Eligibility for ESOP Component. Eligibility requirements for the ESOP
Component are set forth in Article XVI.

ARTICLE III.

CONTRIBUTIONS.

3.1. Participant Contributions. A Participant may make Elective Deferral
Contributions and Rollover Contributions to the Plan.

3.1.1. Elective Deferral Contributions. Subject to the limits of Sections 3.1
and 3.3, each Participant may elect to have his pre-tax Compensation reduced
through payroll deduction by an amount that is not less than 1% and does not
exceed 50% of such Compensation, which amount shall be allocated to his Elective
Deferral Contribution Account. A Participant electing a hardship withdrawal
shall be prohibited from making Elective Deferral Contributions and catch-up
contributions for six months after the receipt of the hardship withdrawal.

3.1.1.1. Election to Change Rate of Elective Deferral Contributions. The
percentage designated by a Participant as a rate of contribution under
Section 3.1.1 shall automatically apply to increases and decreases in his rate
of Compensation. Except as provided in Section 3.1.1.2, a Participant may elect
to change the rate of his Elective Deferral Contributions to any other
permissible rate in the manner permitted by the Plan Administrator, in its
discretion. Any such election shall be effective as soon as practicable
following receipt by the Committee or its delegate of written or electronic
notice to change his Elective Deferral Contribution rate.

 

14



--------------------------------------------------------------------------------

3.1.1.2. Suspension and Resumption of Elective Deferral Contributions. A
Participant may suspend his Elective Deferral Contributions at any time. Any
such election shall be effective as soon as practicable following receipt by the
Committee or its delegate of written or electronic notice of such suspension.
Such Participant may not resume Elective Deferral Contributions until the first
day of the payroll period coincident with or immediately following the next
payroll period. Such Participant may elect to resume Elective Deferral
Contributions by filing written or electronic notice with the Committee or its
delegate. Any such election shall be effective as soon as practicable following
receipt by the Committee or its delegate of such written or electronic notice.
Such notice shall indicate a rate of Elective Deferral Contributions in
accordance with Section 3.1.1.

3.1.2. Rollover Contributions. With the approval of the Committee, an Employee,
excluding any Employee who is ineligible under Section 2.3, may establish a
Rollover Contribution Account, which shall consist of amounts:

3.1.2.1. distributed to the Employee from either an employee pension plan that
is qualified under section 401(a) of the Code, or an individual retirement
arrangement described in section 408(d)(3)(A)(ii) of the Code, that is rolled
over into the Plan pursuant to section 402(c) or section 408(d)(3)(A)(ii) of the
Code, whichever is applicable; or

3.1.2.2. transferred (in accordance with section 401(a)(31) of the Code and with
the approval of the Committee) directly from the trustee or custodian of another
qualified employee pension plan that is qualified under section 401(a) of the
Code to the Trustee in the form acceptable to the Trustee; provided that such
transferred amounts are not subject to the annuity provisions of sections
401(a)(11) and 417 of the Code and that the transfer does not eliminate a
protected benefit under section 411(d)(6) of the Code.

3.1.2.3. In no event shall the Plan accept a rollover contribution from a Roth
elective deferral account under an applicable retirement plan described in
section 402A(e)(1) of the Code or a Roth IRA described in section 408A of the
Code.

3.1.3. Savings Contributions. Before January 1, 1997, Participants could elect
to have Savings Contributions made to the Plan on an after-tax basis. Savings
Contributions cannot be made to the Plan on or after that date.

3.2. Participating Employer Contributions.

3.2.1. Matching Contributions. For each Plan Year, each Participating Employer
shall contribute on behalf of each Participant employed by it (and who, prior to
October 1, 2008, has rendered one Year of Service) an amount equal to 100% of
such Participant’s Elective Deferral Contributions made under Section 3.1.1 for
the year, provided that the Participating

 

15



--------------------------------------------------------------------------------

Employer Matching Contribution shall not exceed an amount equal to 6% of each
such Participant’s Compensation for the year. As of the last day of the Plan
Year, if a Participant who has made Elective Deferral Contributions for such
Plan Year has not been credited with an annual Participating Employer Matching
Contribution equal to 100% of such Participant’s total Elective Deferral
Contributions for such Plan Year to the extent such Elective Deferral
Contributions do not exceed 6% of such Participant’s total Compensation for the
Plan Year, then the applicable Participating Employer shall make an additional
Participating Employer Matching Contribution to such Participant’s Participating
Employer Matching Contribution Account with respect to such Plan Year, as soon
as administratively practicable but in no event later than the time permitted by
the Code with any applicable extensions.

3.3. Maximum Deferral. Notwithstanding any other provision of the Plan to the
contrary the Plan (and any other plan maintained by the Employer) shall not
accept Elective Deferral Contributions under Section 3.1.1 for any taxable year
of a Participant in excess of $10,500, as adjusted under section 402(g) of the
Code. For the taxable year following the taxable year in which a Participant
receives a hardship withdrawal, the amount determined under the preceding
sentence shall be reduced by the amount of such Participant’s Elective Deferral
Contributions for the taxable year during which the hardship withdrawal occurs.

3.3.1. Distribution of Excess Elective Deferrals. If a Participant has Excess
Deferrals for a taxable year of that Participant, the Participant may, by
March 1 of the following taxable year, notify the Committee that the Participant
elects to withdraw all or any portion of such Excess Deferrals, plus any income
and minus any loss allocable thereto, as determined under Section 3.3.2, from
the Plan, even though the amounts contributed to this Plan as Elective Deferral
Contributions for that Participant did not, in themselves, result in an Excess
Elective Deferral. If the Participant makes such an election, the amount
determined in accordance with the preceding sentence shall be distributed to the
Participant no later than the April 15 following the date of such election,
notwithstanding any other provision of this Plan.

3.3.2. Determination of Income, Gain or Loss. Any distribution of Excess
Deferrals necessary pursuant to Section 3.3.1 shall include a distribution of
the income, if any, allocable to such contributions. Such income shall be equal
to the sum of (a) the allocable gain or loss for the Plan Year (determined by
multiplying the investment income or loss of such Participant’s Elective
Deferral Contributions for the Plan Year by a fraction, the numerator of which
is the amount of the Participant’s Excess Deferrals and the denominator of which
is the amount credited to the Participant’s Elective Deferral Contribution
Account as of the beginning of the Plan Year increased by the Elective Deferral
Contributions allocable to the Elective Deferral Contribution Account for such
Plan Year), plus (b) if the Participant’s Excess Deferrals would be credited
with income or loss during the period beginning on the first day of the
following Plan Year and ending on the date such amounts are distributed (or a
date that is no more than seven days prior to such distribution date) if the
Participant’s entire account were distributed on such date, ten percent (10%) of
the amount determined under clause (a) multiplied by the number of whole
calendar months between the end of the Plan Year and the date of distribution
(or a date that is no more than seven days prior to such distribution date),
counting the month of distribution if distribution occurs after the fifteenth
day of the month.

 

16



--------------------------------------------------------------------------------

3.4. Code Section 401(k) Nondiscrimination Requirements. The Plan satisfies the
actual deferral percentage test required under section 401(k)(3) of the Code
through the use of safe harbor matching contributions as permitted under section
401(k)(12) of the Code and in accordance with Treasury Regulation section
1.401(k)-3.

3.5. Code Section 401(m) Nondiscrimination Requirements. The Plan satisfies the
actual deferral percentage test required under section 401(m)(2) of the Code
through the use of safe harbor matching contributions as permitted under section
401(m)(11) of the Code and in accordance with Treasury Regulation section
1.401(m)-3.

3.6. Plan Aggregation; Special Rule.

3.6.1. The actual deferral percentage and the actual contribution percentage for
an eligible Employee who is a Highly Compensated Employee for the Plan Year and
who is eligible to have Elective Deferral Contributions or Matching
Contributions allocated to his accounts under two or more plans described in
section 401(a) of the Code or arrangements described in section 401(k) of the
Code that are maintained by the Employer, shall be determined as if all such
Elective Deferral Contributions and Matching Contributions were made under a
single arrangement.

3.6.2. For purposes of satisfying the limitation on Elective Deferral
Contributions and the limitation on Matching Contributions, in the event that
this Plan satisfies the requirements of sections 410(b) or 401(a)(4) of the Code
only if aggregated with one or more other plans, or if one or more other plans
satisfy the requirements of sections 410(b) or 401(a)(4) of the Code only if
aggregated with this Plan, then actual deferral percentages and actual
contribution percentages of eligible Employees shall be determined as if all
such plans were a single plan.

3.6.3. The determination and treatment of the actual deferral percentage and the
actual contribution percentage of any Participant shall satisfy such other
requirements as may be prescribed by the Secretary of the Treasury.

3.7. Recovery of Participating Employer Contributions. Any Participating
Employer may recover contributions made under the Plan as follows:

3.7.1. If a contribution is made by a Participating Employer under a mistake of
fact, the excess of the amount contributed over the amount that would have been
contributed had there not occurred a mistake of fact may be recovered by the
Participating Employer within one year after payment of the contribution.

3.7.2. Participating Employer contributions are conditioned upon their
deductibility under section 404 of the Code; therefore, the contribution
attributable to any Plan Year as to which deductibility is disallowed may be
recovered, to the extent of the amount of the disallowance, within one year
after the disallowance.

 

17



--------------------------------------------------------------------------------

Income and gains attributable to the excess contribution in the case of a
mistake of fact or a disallowed deduction may not be recovered by the
Participating Employer. Losses attributable to such contribution shall reduce
the amount any Participating Employer may recover.

ARTICLE IV.

CREDITS TO ACCOUNTS.

4.1. Maintenance of Accounts. To the extent required by the terms of the Plan,
the Committee shall maintain or cause to be maintained for each Participant an
Elective Deferral Contribution Account, a Matching Contribution Account, a
Savings Contribution Account, a Qualified Non-elective Contribution Account, a
Rollover Contribution Account, an ESOP Account, and a Prior Plan Account. The
records of each such Account shall separately reflect:

4.1.1. the number of shares of Investment Funds allocated to each such Account,

4.1.2. the Trustee’s tax cost basis, as that basis would be computed for Federal
income tax purposes, in each share of Stock held as part of each such Account,
to the extent to which such Stock is attributable to contributions made under
Sections 3.1 and 3.2, and

4.1.3. the amount of any withdrawals from each such Account.

4.2. Payment of Contributions.

4.2.1. Participant Contributions. Elective Deferral Contributions shall be paid
over by the Participating Employer to the Trustee as of the earliest date on
which such Elective Deferral Contributions can reasonably be segregated from the
Participating Employer’s general assets, but in no event later than the 15th
business day of the month following the month in which such amounts would
otherwise have been payable to the Participant in cash. Elective Deferral
Contributions shall be allocated to Participants’ Accounts no later than the
time required by the Code.

4.2.2. Participating Employer Matching Contributions. Matching Contributions
shall be paid to the Trustee at the same time that Elective Deferral
Contributions to which they relate are paid. Such Matching Contributions shall
be allocated to Participants’ Accounts no later than the time required by the
Code.

4.2.3. Payment for Tax Purposes. In any event, all contributions hereunder shall
be made within the time prescribed by the Code as the time within which
contributions must be made in order to constitute an allowable Federal income
tax deduction for the Participating Employer’s taxable year for which the
contributions are made.

4.3. Allocations to Participants’ Accounts. As of each Valuation Date, the
Trustee shall credit the Accounts of each Participant as follows:

4.3.1. Cash dividends, Stock purchased with cash dividends, Stock representing
stock dividends and additional Stock received upon stock splits shall be
allocated among the

 

18



--------------------------------------------------------------------------------

Elective Deferral Contribution, Matching Contribution, Qualified Non-elective
Contribution and Rollover Contribution, and Savings Contribution Accounts of
Participants in the same proportion as the number of shares of Stock in each
Participant’s applicable Accounts on the immediately preceding Valuation Date.
If any property other than cash or Stock is distributed with respect to Stock
held in Participants’ Accounts, that property shall be sold by the Trustee. The
proceeds of such sale shall then be considered a cash distribution, with the
same record date as the date of receipt by the Trustee.

4.3.2. As of each Valuation Date, any increase or decrease in the number of
shares of an Investment Fund other than Stock since the preceding Valuation Date
shall be computed by the Trustee and credited to or deducted from the Accounts
of all Participants who have designated an investment in that Investment Fund.
Each such Account’s share of any increase or decrease shall be that portion that
bears the same ratio to the total as the portion of:

4.3.2.1. the Participant’s Account invested in that Investment Fund as of the
preceding Valuation Date bears to

4.3.2.2. the total of all Participants’ Accounts invested in the Investment Fund
as of the preceding Valuation Date.

4.3.3. For the purpose of determining such increase or decrease, the balance at
the preceding Valuation Date shall be reduced by amounts since properly paid
from the Fund, and, in any case where a distribution falls due on a Valuation
Date it shall not be regarded as due until the next day. The Committee shall
provide for the establishment of accounting procedures for the purpose of making
the allocations, valuations and adjustments to Participants’ Accounts provided
for in this Article. From time to time, such procedures may be modified for the
purpose of achieving equitable and nondiscriminatory allocations among the
Participants’ Accounts in accordance with the provisions of this Article. The
fair market value of investments held in the Fund shall be conclusively
determined by the Trustee in accordance with any reasonable method permitted
under regulations issued by the Secretary of the Treasury and such reasonable
and uniform rules as the Trustee may adopt.

4.3.4. After the allocations prescribed in Sections 4.3.1 and 4.3.2 have been
made, shares of the Investment Funds purchased with Elective Deferral
Contributions, Savings Contributions, Qualified Non-elective Contributions,
Rollover Contributions or Matching Contributions shall be allocated among the
Accounts of Participants in the ratio that the dollar amount of each
Participant’s designated allocation of Investment Funds bears to the total
purchases of each such Investment Fund by the Trustee.

4.3.5. The value of Stock purchased by exercise of rights represented by the
Stock and the value of such Stock represented by the cash purchase price shall
both be allocated in accordance with Section 4.3.1.

4.3.6. As soon as practicable following each calendar quarter of a Plan Year,
the Trustee shall send or cause to be sent to each Participant a statement
showing the number of shares of the Investment Funds held in the Participant’s
Account, the market value of each share

 

19



--------------------------------------------------------------------------------

of the applicable Investment Fund, the amount of cash held in each of his
Accounts, as of such Valuation Date, and the amount of earnings, dividends,
withdrawals, loans, loan repayments and transfers from each such Account.

4.3.7. Dividends paid on shares of Stock in Participants’ ESOP Accounts shall be
allocated pursuant to Section 16.4.

4.4. Purchase of Shares of Investment Funds.

4.4.1. So much of the cash contributed under Section 3.1 or Section 3.2 as is
designated for the purchase of Stock shall be applied by the Trustee to the
purchase of Stock if administratively practicable on the 15th day of each month
(or next following day that Stock is traded if Stock is not traded on the 15th
day of the month) and the last day of each month (or next following day that
Stock is traded if not traded on the last day of the month) (each a “Stock
Purchase Date”). If a Participant designates investment in Stock after the time
it is administratively practicable to make a purchase on the Stock Purchase Date
immediately following such designation, Stock shall be purchased with respect to
such election on the next following Stock Purchase Date; provided that he has
not changed such designation to invest otherwise. During the period between
designation of Stock as an investment and the purchase of the Stock, the
applicable portion of a Participant’s Account shall be invested in the
Black-Rock U.S. Treasury Money Market Fund (or similar interest-bearing
account).

4.4.2. Stock may be purchased on the open market, from the Sponsor or in a
private transaction from a shareholder who is neither a “disqualified person”
within the meaning of section 4975 of the Code nor a “party in interest” within
the meaning of section 3(14) of ERISA. Unless otherwise instructed by the Board
of Directors, the Trustee shall purchase all such Stock on the open market.

4.4.3. If Stock is purchased from the Sponsor, the price shall be the average of
the closing bid and asked prices of the Stock on the date of purchase, and no
commission shall be paid. If the Stock should be listed on a national securities
exchange, the purchase price of such Stock shall be the mean between the high
and low trading prices for the Stock on that exchange on the purchase date. If
there are no such quotations or if the Committee determines that such quotations
do not accurately reflect the fair market value, the price shall be the fair
market value of the Stock as determined by an independent appraisal.

4.4.4. So much of the cash contributed under Section 3.1 as is designated for
purchase of Investment Funds other than Stock shall be applied by the Trustee to
the purchase of Investment Funds other than Stock as soon as practicable
following the close of each business day.

4.4.5. Any cash remaining after completion of each purchase shall be held by the
Trustee for future purchases. Purchases shall be made in the name of the Trustee
for the account of the Plan. Certificates for shares shall be issued in the
Trustee’s name or in the name of the Trustee’s nominee, and shall be delivered
to and held by the Trustee, the Trustee’s nominee or the custodian for any
shares of Investment Funds other than Stock.

 

20



--------------------------------------------------------------------------------

4.5. Limitations on Annual Additions to Participants’ Accounts Under Code
Section 415 – For Limitation Years Beginning Before July 1, 2007.

4.5.1. Primary Limit. Except to the extent permitted under section 414(v) of the
Code, if applicable, the maximum Annual Addition that may be contributed or
allocated to any Participant’s Account under the Plan for any Limitation Year
shall be the lesser of:

4.5.1.1. $45,000, as adjusted for increases in the cost-of-living under section
415(d) of the Code, or

4.5.1.2. 100% of the Participant’s Compensation for such Limitation Year.

The Compensation referred to in Section 4.5.1.2 shall not apply to any
contribution for medical benefits after separation from service (within the
meaning of section 401(h) or section 419A(f)(2) of the Code) that is otherwise
treated as an Annual Addition.

4.5.2. Elimination of Excess Annual Additions. If the limitations described in
Section 4.5.1 would be exceeded for any Participant, such Participant’s excess
Annual Addition shall be placed in an unallocated suspense account and used to
reduce Participating Employer contributions for all Participants in the next
Limitation Year and each succeeding Limitation Year, if necessary. If in
accordance with this Section 4.5.2, a suspense account is in existence during
any Limitation Year, such account shall share in the income, gains and losses of
the Fund.

4.6. Limitations on Annual Additions to Participants’ Accounts Under Code
Section 415 – For Limitation Years Beginning On and After July 1, 2007.
Effective for Limitation Years beginning on and after July 1, 2007, the Plan
hereby incorporates by reference Code section 415 and the regulations
promulgated thereunder.

4.6.1. If, in accordance with this Section 4.6, a suspense account is in
existence during any Limitation Year, such account shall share in the income,
gains and losses of the Fund.

4.6.2. The combined limits on contributions and benefits described in
Section 4.5.2 shall be met in accordance with Appendix B after the requirements
of Section 4.6 have been met.

ARTICLE V.

VESTING.

5.1. Full Vesting At All Times. A Participant shall at all times have a 100%
vested interest in the amounts standing to the credit of his Account.

 

21



--------------------------------------------------------------------------------

ARTICLE VI.

ENTITLEMENT TO BENEFITS.

6.1. Termination of Employment. Upon termination of a Participant’s employment
for any reason other than death, he shall be entitled to payment based on the
number of shares of Investment Funds, and any additional cash credited to his
Account, determined as of the Valuation Date coinciding with or next following
such termination.

6.2. Deferred Distribution. If a Participant elects to defer distribution of his
Account under Section 7.1.3, the amount to which he is entitled shall be based
upon the number of shares of Investment Funds, and any additional cash credited
to his Account, determined as of the Valuation Date coinciding with or next
following the distribution date elected.

6.3. Death.

6.3.1. Death While Employed. The Beneficiary of a Participant whose employment
is terminated by reason of his death shall be entitled to the entire amount in
the Participant’s Account, determined as of the Valuation Date coinciding with
or next following the date of his death.

6.3.2. Death After Termination of Employment and Prior to Payment of Any
Benefits. If a Participant who is entitled to benefits under Section 6.1 dies
before receiving the benefit described in such Section, his Beneficiary shall be
paid the amount to which the Participant would have been entitled had he lived.

6.3.3. Death After Installment Payments Have Begun. If a Participant who is
entitled to a benefit under Section 6.1 dies after receiving one or more
installment payments, his Beneficiary shall receive the amount payable under
Section 7.3.2.4.

6.4. Amount of Distribution. The amount of the distribution under this Article
VI shall be equal to the net proceeds of liquidation of the shares of Investment
Funds and any shares of Stock received in kind.

ARTICLE VII.

PAYMENT AND FORM OF BENEFITS.

7.1. Benefit Commencement Date.

7.1.1. General Rule. Subject to Sections 7.1.2, 7.1.3, and 7.1.4, any benefit
due a Participant under Article VI shall be paid as soon as administratively
feasible after the Valuation Date coinciding with or next following the date
upon which the Participant becomes entitled to such benefit, unless transferred
pursuant to an election under Section 7.11.

7.1.2. Cash-Outs. If the value of the Participant’s Account (excluding his
Rollover Contribution Account, if any) is $5,000 or less as of the date of any
distribution, his benefit shall be distributed without his consent as soon as
administratively feasible as follows:

7.1.2.1. If the value of a Participant’s Account (including his Rollover
Contribution Account) is $1,000 or less and the Participant does not make an
affirmative election to have such distribution paid directly to an “eligible
retirement plan” in accordance with Section 7.11.1 of the Plan, the Account
shall be paid directly to the Participant in a lump sum.

 

22



--------------------------------------------------------------------------------

7.1.2.2. If the value of a Participant’s Account is more than $1,000 (including
his Rollover Contribution Account) and does not exceed $5,000 (excluding his
Rollover Contribution Account) and the Participant does not affirmatively elect
to have such distribution paid directly to him, or to an “eligible retirement
plan”‘ in accordance with Section 7.11.1 of the Plan, his benefit shall be paid
directly to an individual retirement account or annuity under section 408 of the
Code (an “IRA”) established for the Participant pursuant to a written agreement
between the Committee and the provider of the IRA that meets the requirements of
section 401(a)(31) of the Code and the regulations thereunder. The Committee
shall establish and maintain procedures to inform each Participant to whom this
section applies of the nature and operation of the IRA and the Participant’s
investments therein, the fees and expenses associated with the operation of the
IRA, and the terms of the written agreement establishing such IRA on behalf of
the Participant.

7.1.2.3. Subject to Section 7.1.3, if the value of the Participant’s Account
(excluding his Rollover Contribution Account) is more than $5,000 as of the date
of any distribution, payment to such Participant shall not be made unless the
Participant consents in writing to the distribution. Consent to such
distribution shall not be valid unless the Participant is informed of his right
to defer receipt of the distribution.

7.1.2.4. Notwithstanding any provision of this Plan to the contrary, if a
Participant has begun to receive distributions pursuant to an optional form of
benefit under which at least one scheduled periodic distribution has not been
made, and if the Participant’s vested Account, determined at the time of the
first distribution under that optional form of benefit, exceeded the cash-out
limit in effect under section 411(a)(11) of the Code, then such Participant’s
Account is deemed to continue to exceed the cash-out limit.

7.1.3. Benefit Deferral by Election. A Participant entitled to a benefit of more
than $5,000 may elect to defer payment of that benefit until his Required
Beginning Date, or, if earlier, such time as the Participant requests payment in
writing.

7.1.4. Required Beginning Date. Notwithstanding Sections 7.1.1, 7.1.2, 7.1.3 and
7.1.5, distribution shall be made or shall begin not later than a Participant’s
Required Beginning Date.

7.1.5. Default Provision. If a Participant fails to request payment, payment
shall be made by the Participant’s Required Beginning Date.

 

23



--------------------------------------------------------------------------------

7.2. Earliest Distribution Date. No distribution of the portion of a
Participant’s Account that is attributable to his Elective Deferral
Contributions or Qualified Nonelective Contributions shall be made earlier than:

7.2.1. the Participant’s death or other severance from employment;

7.2.2. the Participant’s reaching age 59 1/2;

7.2.3. in the case of Elective Deferral Contributions (and income allocable
thereto credited to a Participant’s Account as of December 31, 1988), the
Participant’s incurring an expense that qualifies for a hardship withdrawal
under Article VIII; or

7.2.4. the occurrence of an event described in section 401(k)(10) of the Code.

7.2.5. in the case of a “qualified reservist distribution” (as defined in
section 72(t)(2)(G)(iii) of the Code and Section 8.7 of the Plan), the date on
which the individual is ordered or called to active duty in excess of 179 days.

7.3. Form of Benefit. The form of benefit payable under the Plan shall be a lump
sum distribution. Subject to Section 7.4, distributions from a Participant’s
Account shall be made entirely in cash or partly in cash and partly in Stock, as
elected by the Participant pursuant to a procedure established by the Committee.
If a Participant elects to receive distribution of amounts attributable to Stock
in cash, the Trustee may (a) purchase for the Plan the shares of Stock at their
fair market value on the date they are to be delivered, (b) sell such shares on
the market, or (c) purchase a portion of such shares for the Plan and sell the
remainder on the market. Distribution of Investment Funds other than Stock shall
always be in cash and shall be equal to the net proceeds of liquidation of such
shares.

7.4. Fractional Shares of Stock. Before any distribution is made of a
Participant’s Account pursuant to this Article VII, any fractional share of
Stock allocated to such Account shall be converted to cash, on the basis of its
pro rata share of the price of a whole share of Stock on the Valuation Date
determined pursuant to Article VI.

7.5. Stock Restrictions. Any shares of Stock distributed pursuant to the terms
of the Plan shall be subject to such restrictions on their subsequent transfer
as shall be necessary or appropriate, in the opinion of counsel for the Sponsor,
to comply with applicable Federal and state securities laws, and may bear
appropriate legends evidencing such restrictions.

7.6. Death Benefits.

7.6.1. Death Before Distribution Has Begun. Subject to Sections 7.6.3 and 7.7,
if the Participant dies before distribution of his Account has begun, his
Beneficiary shall receive his entire Account in a cash lump sum as soon as
administratively feasible after the Valuation Date coinciding with or next
following the Participant’s death.

7.6.2. Death After Distribution Has Begun. Subject to Sections 7.3.2.6, 7.6.3
and 7.7, if the Participant had elected installment payments under Section 7.3.2
and dies before

 

24



--------------------------------------------------------------------------------

the installment term has been completed, his Beneficiary shall continue to
receive distributions in the form and pursuant to the timetable elected by the
Participant; provided that if the Participant’s Beneficiary is his surviving
spouse, such spouse may elect in accordance with Section 7.6.3 to defer payment
or in accordance with Section 7.7 to receive a lump sum distribution of the
remaining Account balance. If the spouse elects to receive a lump sum
distribution, such distribution shall only be in cash and shall be payable as
soon as administratively feasible after the Valuation Date coinciding with or
next following the Beneficiary’s election.

7.6.3. Election By Spouse to Defer Benefit Payment. If the Beneficiary is the
Participant’s spouse and the Participant’s Account Balance is more than $5,000
on the date of his death, the spouse may elect to defer distribution of the
Participant’s benefit until a date not later than December 31 following the date
the Participant would have reached age 70 1/2 had he lived.

7.7. Election of Benefit Form. A Participant or Beneficiary who is the
Participant’s surviving spouse shall elect a payment option under Section 7.3 by
notifying the Committee, in writing, of his election and the proposed date of
distribution or timetable for receipt of installment payments. A Beneficiary who
is not the Participant’s spouse shall not be entitled to make an election as to
the form of benefit payment. If the Beneficiary fails to request payment,
payment shall be made in a cash lump sum no later than the Participant’s
Required Beginning Date.

7.8. Change of Election. Any Participant or surviving spouse electing a benefit
payment option under Section 7.3 may revoke such election and file a new
election in writing with the Committee at any time before benefit payments
begin. A Beneficiary who is not the Participant’s spouse shall not be entitled
to change the form of benefit payment.

7.9. Required Distributions—Code Section 401(a)(9). Distributions under this
Article VII shall be made in accordance with section 401(a)(9) of the Code and
the regulations thereunder, as generally described in this Section 7.9. The
provisions of this Section 7.9 shall override any distribution option otherwise
provided in the Plan that is inconsistent with section 401(a)(9) of the Code.
With respect to distributions under the Plan made in calendar years beginning on
or after January 1, 2002, the Plan shall apply the minimum distribution
requirements of section 401(a)(9) of the Internal Revenue Code in accordance
with the regulations under section 401(a)(9) that were proposed in January 2001,
notwithstanding any provision of the Plan to the contrary. The preceding
sentence shall continue in effect until the end of the last calendar year
beginning before the effective date of final regulations under section 401(a)(9)
or such other date specified in guidance published by the Internal Revenue
Service.

7.9.1. Distribution Beginning During Participant’s Life. The Account of the
Participant shall be distributed to him:

7.9.1.1. not later than his Required Beginning Date, or

7.9.1.2. beginning not later than his Required Beginning Date and, subject to
any shorter period elected under Section 7.3.2, shall be

 

25



--------------------------------------------------------------------------------

payable over the life of such Participant or over the joint lives of such
Participant and his Beneficiary (or over a period not extending beyond the life
expectancy of such Participant or the joint life expectancies of such
Participant and his Beneficiary); provided, however, that if the Beneficiary is
not the Participant’s surviving spouse, such distribution shall be modified in
accordance with the minimum incidental death benefit rule of Treas. Reg.
§1.401(a)(9)-2.

Life expectancy under this Section 7.9.1 shall be determined under Treas. Reg.
§1.72-9. The life expectancy of a Participant and his spouse shall not be
recalculated on an annual basis.

7.9.2. Distribution Following Death of a Participant.

7.9.2.1. If the Participant dies after distribution of his Account has begun and
before his entire Account has been distributed to him, the remaining portion of
his Account shall be distributed at least as rapidly as under the method of
distribution in effect on the date of his death.

7.9.2.2. Subject to Section 7.9.2.3, if the Participant dies before distribution
of his Account has begun, his entire Account shall be distributed by December 31
of the fifth year after the year of his death, unless the remainder of his
Account is payable to a designated Beneficiary over the life of such Beneficiary
(or over a period not extending beyond the life expectancy of such Beneficiary)
and such distribution begins not later than December 31 of the year after the
year of the Participant’s death.

7.9.2.3. If the Beneficiary is the Participant’s spouse, the date on which
distributions under Section 7.9.2.2 are required to begin is the date on which
the Participant would have reached age 70 1/2 had he lived. If such spouse dies
before such distributions begin, distribution shall be made in accordance with
Section 7.9.2.2 as if the spouse were the Participant.

Life expectancy under this Section 7.9.2 shall be determined using the
Beneficiary’s attained age in the year distributions are required to begin.

7.10. TEFRA 242(b) Elections. Notwithstanding anything in this Article VII to
the contrary, in the event a Participant made, and filed with the Committee, a
retirement benefit payment election prior to 1984 under section 242(b) of the
Tax Equity and Fiscal Responsibility Act of 1982, such Participant’s retirement
benefit shall be paid to the Participant or his Beneficiary in such form and
over such period as the Participant shall have elected. This Section shall not
apply in the event such a Participant subsequently revokes such section 242(b)
benefit payment election.

7.11. Benefit Transfers.

7.11.1. Eligibility. If one or more distributions from a Participant’s Account
constitute an “eligible rollover distribution,” the Participant may elect to
have all or a portion (but not less than $500) of the distribution paid directly
to an IRA or an “eligible retirement

 

26



--------------------------------------------------------------------------------

plan.” An “eligible rollover distribution” means any distribution to a
Participant of all or any portion of his Account (including his Savings
Contribution Account) but excluding any distribution that is one of a series of
substantially equal periodic payments made for the life (or life expectancy) of
the Participant or joint lives (or joint life expectancies) of the Participant
and his Beneficiary or for a specified period of 10 years or more, any
distribution required under section 401(a)(9) of the Code, and any hardship
distribution described in section 401(k)(2)(B)(i)(IV) of the Code. An “eligible
retirement plan” means a plan qualified under sections 401(a) or 403(a) of the
Code, an annuity contract described in section 403(b) of the Code, or an
eligible plan under section 457(b) of the Code which is maintained by a state,
political subdivision of a state or any agency or instrumentality of a state or
political subdivision of a state which agrees to separately account for amounts
transferred into such plan from this Plan. The definition of eligible retirement
plan shall also apply in the case of a distribution to a surviving spouse, or to
a spouse or former spouse who is the alternate payee under a qualified domestic
relations order, as defined in section 414(p) of the Code.

The Participant may not elect to have portions of an eligible rollover
distribution paid directly to more than one eligible retirement plan. In
addition, the Participant shall not be permitted to elect a direct rollover with
respect to eligible rollover distributions that are reasonably expected to total
less than $200 during the year.

In the case of a distribution to a non-spouse Beneficiary who is a “designated
beneficiary” within the meaning of 401(a)(9)(E) of the Code, an “eligible
retirement plan” is an IRA established on behalf of the designated Beneficiary
that will be treated as an inherited IRA pursuant to the provisions of
402(c)(11) of the Code. With respect to distributions made after December 31,
2007, other than distributions to a non-spouse Beneficiary, an “eligible
retirement plan” shall also include a Roth IRA in accordance with section
408A(e) of the Code.

7.11.2. Procedures. The Committee shall make such payment upon receipt from the
Participant of the name of the eligible retirement plan to which such payment is
to be made, a representation that the recipient is an IRA or an eligible
retirement plan, and such other information and/or documentation as the
Committee may reasonably require to make such payment. The Participant’s
election to make or not to make a direct rollover with respect to one
distribution that is part of a series of payments will apply to all future
distributions until the Participant subsequently changes the election.

7.11.3. Failure to Elect. Subject to the cash-out distribution provisions of
Section 7.1.2, if the Participant fails to elect whether or not a distribution
is to be paid in a direct rollover, the Participant will be deemed to have
elected not to have any portion of the distribution paid in a direct rollover.

7.12. Distribution Pursuant to a Qualified Domestic Relations Order. Any benefit
payable from a Participant’s Account to an alternate payee (as defined by
section 414(p) of the Code) pursuant to the terms of a QDRO, shall, at the
alternate payee’s election, provided such election is consistent with the terms
of the QDRO, be paid:

7.12.1. in a lump sum as soon as administratively practicable after the
determination that the QDRO satisfies the provisions of section 414(p) of the
Code, without regard to whether the Participant is then eligible to receive
benefits under the Plan; or

 

27



--------------------------------------------------------------------------------

7.12.2. at any other time and in any manner permitted by the Plan and the terms
of the QDRO, provided that such benefit must be paid, or begin to be paid, no
later than the Participant’s Normal Retirement Date.

7.13. Minimum Distribution Requirements Effective January 1, 2003. The
provisions of this Section 7.13 will apply for purposes of determining required
minimum distributions for calendar years beginning with the 2003 calendar year.

7.13.1. Precedence. The requirements of this Section 7.13 will take precedence
over any inconsistent provisions of the Plan.

7.13.2. Requirements of Treasury Regulations Incorporated. All distributions
required under this Section 7.6 will be determined and made in accordance with
the Treasury Regulations under section 401(a)(9) of the Code.

7.13.3. Required Beginning Date. The Participant’s entire interest in his
Account will be distributed to the Participant no later than the Participant’s
Required Beginning Date.

7.13.4. Death of Participant Before Distributions Begin. If the Participant dies
before distributions begin, the Participant’s entire interest in his Account
will be distributed no later than as follows:

7.13.4.1. If the Participant’s surviving spouse is the Participant’s sole
designated Beneficiary, then distribution to the surviving spouse will be made
by December 31 of the calendar year containing the fifth anniversary of the
Participant’s death, or by December 31 of the calendar year in which the
Participant would have attained age 70 1/2, if later.

7.13.4.2. If the Participant’s surviving spouse is not the Participant’s sole
designated Beneficiary (or if there is no designated Beneficiary), then
distribution of the Participant’s interest in his Account will be made by
December 31 of the calendar year containing the fifth anniversary of the
Participant’s death.

7.13.4.3. If the Participant’s surviving spouse is the Participant’s sole
designated Beneficiary and the surviving spouse dies after the Participant but
before distribution to the surviving spouse is made, Section 7.13.4, other than
Section 7.13.4.1, will apply as if the surviving spouse were the Participant.

 

28



--------------------------------------------------------------------------------

ARTICLE VIII.

WITHDRAWALS DURING EMPLOYMENT.

8.1. In-Service Withdrawals.

8.1.1. Savings Contribution Account. A Participant may at any time, but no more
than once each Plan Year, withdraw any part or all of the amount standing to the
credit of his Savings Contribution Account. As soon as administratively
practicable following the Committee’s receipt of a valid request for withdrawal
under this Section, it shall direct the Trustee to pay to the Participant the
amount he has elected to withdraw in a single sum. The amount of the withdrawal
shall be based on the number of shares of Investment Funds held in the Savings
Contribution Account as of the Valuation Date immediately preceding receipt of
the request for withdrawal and shall be equal to the net proceeds of liquidation
of such shares by the Trustee.

8.1.2. Rollover Contribution Account. A Participant may at any time, but no more
than once each Plan Year, withdraw any part or all of the amount standing to the
credit of his Rollover Contribution Account. As soon as administratively
practicable following the Committee’s receipt of a valid request for withdrawal
under this Section, it shall direct the Trustee to pay to the Participant the
amount he has elected to withdraw in a single sum. The amount of the withdrawal
shall be based on the number of shares of Investment Funds held in the Rollover
Contribution Account as of the Valuation Date immediately preceding receipt of
the request for withdrawal and shall be equal to the net proceeds of liquidation
of such shares by the Trustee.

8.2. Withdrawals After Age 59 1/2. A Participant who is currently employed and
has reached age 59 1/ 2 shall be entitled to withdraw any portion of his vested
interest in the amount credited to his Account (including any ESOP Account) as
of the Valuation Date next following the date he submits a request for such
withdrawal to the Committee or its delegate.

8.3. Hardship Withdrawal – Elective Deferral Contribution Account. An eligible
Participant may elect to withdraw up to 100% of (A) his Elective Deferral
Contributions (and earnings credited on those contributions through December 31,
1988) and catch-up contributions, exclusive of any amount loaned to the
Participant under Article IX, and (B) that portion of his Prior Plan Account
attributable to elective deferral contributions made by the Participant under
the Prior Plan, excluding any earnings on such amount. Such election shall be in
writing and submitted to the Committee at such time and in such manner as shall
be prescribed by the Committee. A Participant is eligible to make a hardship
withdrawal under this Section only if the withdrawal is for a purpose that the
Committee determines is a Qualified Emergency, as defined below, and the
requirements of Section 8.5 are met. No more than one hardship withdrawal shall
be permitted during any 12-month period. A Participant who receives a
distribution of Elective Deferral Contributions (including catch-up
contributions, if any) on account of hardship shall be prohibited from making
elective deferrals and employee contributions under this and all other plans of
the Employer for six months after receipt of the distribution. No withdrawals
for reasons of hardship may be made from a Participant’s Matching Contribution
Account or ESOP Account.

 

29



--------------------------------------------------------------------------------

8.4. Definition of Qualified Emergency. As used in this Article VIII, the term
“Qualified Emergency” means an immediate and heavy financial hardship of the
Participant. The following circumstances, and no others, meet the definition of
“Qualified Emergency”:

8.4.1. payment of tuition, related educational fees, and room and board expenses
for the next 12 months of post-secondary education for the Participant or his
spouse, child or dependent (as defined in section 152 of the Code without regard
to sections 152(b)(1), (b)(2) and (d)(1)(B));

8.4.2. medical expenses that would otherwise be deductible by the Participant
for federal income tax purposes pursuant to section 213(d) of the Code, and are
incurred by the Participant, the Participant’s spouse or any dependent of the
Participant, or a distribution necessary to obtain medical care described in
section 213(d) of the Code (determined without regard to whether the expenses
exceed 7.5% of the Participant’s ‘adjusted gross income’);

8.4.3. the purchase or construction (excluding mortgage payments) of the
Participant’s principal residence;

8.4.4. the need to prevent the eviction of the Participant from his principal
residence or foreclosure on the mortgage of the Participant’s principal
residence;

8.4.5. payments for burial or funeral expenses for the Participant’s deceased
parent, spouse, children or dependents (as defined in section 152 of the Code
without regard to section 152(d)(1)(B));

8.4.6. payment of federal, state or local taxes (and related penalties and
interest) after the time such taxes would otherwise be due; provided, however,
that the Committee shall, in a uniform and nondiscriminatory manner, examine all
of the facts and circumstances related to the payment of such taxes, including:
a Participant’s base rate of pay, the amount of the overdue taxes, the tardiness
in payment of such taxes, the availability of other sources for payment of such
taxes, and other objective factors that the Committee reasonably determines are
relevant;

8.4.7. expenses for the repair of damage to the Participant’s principal
residence that would qualify for the casualty deduction under section 165 of the
Code (determined without regard to whether the loss exceeds 10% of the
Participant’s “adjusted gross income”);

8.4.8. payment of expenses described in Sections 8.4.1, 8.4.2 and 8.4.5 incurred
on behalf of the Participant’s named Beneficiar(ies) under the Plan; and

8.4.9.any other expense that is deemed to be an immediate and heavy financial
need by the Internal Revenue Service.

8.5. Requirements for Hardship Withdrawal. A hardship withdrawal under
Section 8.3 shall be permitted only if the following requirements are met:

8.5.1. the distribution does not exceed the amount of the Qualified Emergency
expense (including a reasonable amount to enable the Participant to pay taxes
and penalties on such withdrawal);

 

30



--------------------------------------------------------------------------------

8.5.2. the Participant has obtained all distributions other than hardship
withdrawals and all non-taxable loans currently available under all plans
maintained by the Employer unless obtaining such a loan would increase the
severity of the Participant’s hardship;

8.5.3. the Plan and all other plans maintained by the Employer suspend Elective
Deferral Contributions and other contributions by the Participant for at least
six months after the receipt of the hardship withdrawal; and

8.5.4. the Plan and all other plans maintained by the Employer provide that the
Participant may not make Elective Deferral Contributions for the Participant’s
taxable year immediately following the taxable year of the hardship withdrawal
in excess of the applicable limit imposed on Elective Deferral Contributions
under Section 3.3 for such taxable year, less the amount of the Participant’s
Elective Deferral Contributions for the taxable year of the hardship withdrawal.

If the Secretary of the Treasury prescribes additional methods for meeting the
requirements for hardship withdrawal, such additional methods shall be
incorporated herein by reference.

8.6. Distribution of Amounts Withdrawn. As soon as administratively practicable
following the Committee’s receipt of a request for withdrawal and, in the case
of a hardship withdrawal request under Section 8.3, its determination that the
requirements of Section 8.3 are met, it shall direct the Trustee to pay to the
Participant the amount he has elected to withdraw in a cash lump sum. The
withdrawal shall be made on a pro-rata basis from all of the Investment Funds.
The amount of the hardship withdrawal shall be based on the number of shares of
Investment Funds held in the Elective Deferral Contribution Account as of the
Valuation Date immediately preceding the request for withdrawal and shall be
equal to the net proceeds of liquidation of such shares by the Trustee.

8.7. Qualified Reservist Distributions. A Participant who is currently employed
and, by reason of being a reservist or member of the National Guard, is ordered
or called to active duty after September 11, 2001 and before December 31, 2007
for a period in excess of 179 days, may withdraw all or any portion of his
Elective Deferral Contribution Account and Catch-Up Contribution Account
provided that the withdrawal is made during the period beginning on the date of
the order or call to duty and ending at the close of the active duty period (a
‘qualified reservist distribution’). A qualified reservist distribution shall be
made in accordance with procedures established by the Committee. All
distributions under this Section 8.7 shall be determined and made in accordance
with section 72(t)(2)(G) and section 401(k)(2)(B)(i)(V) of the Code and the
guidance issued thereunder.

 

31



--------------------------------------------------------------------------------

ARTICLE IX.

LOANS TO PARTICIPANTS.

9.1. Plan Loans. The Committee may cause the Trustee to lend to any Participant
who applies for a loan the amount applied for by the Participant, upon such
terms as the Committee may see fit, subject to all of the requirements of this
Article. Loans shall be made available from a Participant’s Elective Deferral
Contribution Account, Matching Contribution Account, Qualified Non-elective
Contribution Account, Rollover Contribution Account, Savings Contribution
Account and Prior Plan Account.

9.2. Loan Requirements.

9.2.1. Such loans shall be made available to all Participants, whether or not
actively employed by the Employer, subject only to each such Participant’s
demonstration, on the basis of uniform and non-discriminatory rules and
procedures established by the Committee, of his ability to repay the loan, plus
interest. The loan shall be made effective as of the first day of the month
following the date of approval of a Participant’s loan request.

9.2.2. The amount of the loan, when added to the outstanding balance of all
prior loans to such Participant, shall not exceed the lesser of:

9.2.2.1. $50,000, reduced by the excess (if any) of (i) the highest outstanding
balance of loans from the Plan during the one-year period ending on the day
before the date on which such loan was made, over (ii) the outstanding balance
of loans from the Plan immediately before the loan in question was made; or

9.2.2.2. the greater of:

9.2.2.2.1. 50% of the amount in the Participant’s Account that is vested; or

9.2.2.2.2. $10,000.

For the purpose of the borrowing limitations of this Section, all Employers in a
controlled group of employers, within the meaning of section 414(b) or section
414(c) of the Code, or a part of an affiliated service group, within the meaning
of section 414(m) of the Code, shall be considered as one employer and all of
the Defined Benefit Plans and Defined Contribution Plans shall be considered to
be a single plan.

9.2.3. The minimum amount of any loan shall be at least $1,000.

9.2.4. Subject to Section 9.3, in no event shall a Participant have more than
two loans outstanding at any time.

9.2.5. An amount equal to the principal amount of the loan shall be security for
such loan.

 

32



--------------------------------------------------------------------------------

9.2.6. The loan shall be repaid, on the basis of substantially level
amortization, within five years from the date the loan is made; provided,
however, that if the loan proceeds are used to acquire or build a dwelling that
is, or will be within a reasonable period of time, the Participant’s principal
residence, the term of the loan shall be as determined by the Committee. In the
case of a loan to a Participant who is actively employed by the Employer,
repayments shall be made by monthly payroll withholding. In the case of a loan
to anyone other than a Participant who is actively employed by the Employer,
repayments shall be made monthly directly to the Plan by delivery of the payment
to the Committee.

9.2.7. The loan shall bear a fixed or variable rate of interest commensurate
with the interest rates charged by persons in the business of lending money on a
regional basis for loans that would be made under similar circumstances, as
determined by the Committee or its delegate from time to time.

Notwithstanding the foregoing, the rate of interest shall be limited to no more
than six percent for any period during which a Participant is performing
military service in the uniformed services, provided such Participant gives
written notice and submits a copy of his or her military orders in accordance
with procedures established by the Committee no later than 180 days following
his termination or release from military service.

9.2.8. Except as provided in Section 9.2.9, a Participant who fails to make any
installment payment due under a Plan loan by the last day of the calendar
quarter following the calendar quarter in which the required installment payment
was originally due shall be treated as having a deemed distribution equal to the
entire outstanding balance of the loan.

9.2.9. A Participant with an outstanding loan whose active service is
temporarily interrupted due to a leave of absence, either without pay from the
Employer or at a rate of pay (after income and employment tax withholding) that
is less than the amount of the installment payments, may suspend loan payments
for a period of not longer than one year, provided the loan is repaid by the
latest date permitted under section 72(p)(2)(B) of the Code and the installments
due after the leave ends (or, if earlier, after the first year of the leave)
must not be less than those required under the terms of the original loan.

9.2.10. The loan amount shall be debited against the Participant’s Account on a
pro rata basis from all of the Investment Funds held under that Participant’s
Account and repayments of principal and interest shall be credited to such
Participant’s Account in accordance with the Participant’s current investment
election with respect to future contributions.

9.2.11. The Participant shall agree at the time the loan is made that the
outstanding principal and interest on the loan at the time the Participant or
his Beneficiary receives a distribution under Article VII shall be deducted from
the amount otherwise distributable to such Participant or Beneficiary.

9.2.12. No note or other document evidencing any such loan shall be negotiable
or otherwise assignable.

 

33



--------------------------------------------------------------------------------

9.3. Maximum Number of Loans Permitted. A Participant may only have one loan
outstanding at any one time. A Participant may not apply for a second loan to
refinance a previous loan.

ARTICLE X. INVESTMENTS.

10.1. Investment Funds. Each Participant shall elect the manner in which his
Elective Deferral Contributions, Matching Contributions, Savings Contributions,
Qualified Nonelective Contributions and Rollover Contributions, if any, are to
be invested from among the Plan’s Investment Funds, which include Stock. Net
income, gain or loss with respect to the Investment Funds shall only affect the
Accounts invested in each such fund.

10.2. Investment Elections. A Participant may elect to have his Elective
Deferral Contributions, Matching Contributions, Savings Contributions, Qualified
Non-elective Contributions and Rollover Contributions, if any, invested entirely
in one Investment Fund, or he may elect to have such amounts invested in more
than one Investment Fund, by making an election with the Committee (or its
delegate) or the Trustee in the nondiscriminatory manner then-permitted at the
Committee’s discretion (including, if the Committee so chooses, by electronic or
telephonic instruction). Subject to the requirements of Section 4.4, such
election shall be effective as soon as administratively practicable. A
Participant’s election shall specify the percentage of each future contribution
or each Account to be invested in an Investment Fund, provided that the
percentage to be invested in any one Investment Fund must be equal to 1% or a
multiple thereof. Such election shall remain in effect until a new election is
made. As soon as administratively feasible after the effective date of an
investment election subject to the limitations of Section 4.4, the Trustee shall
invest contributions received in accordance with such election. If a Participant
fails to make an election from among the available Investment Funds, the amounts
contributed to the Participant’s Account shall be invested in the Plan’s default
Investment Fund. Appropriate sub-accounts shall be established to reflect a
Participant’s investment elections.

10.3. Change of Election. A Participant may change an election of Investment
Funds or may elect to transfer existing Account balances, except as limited by
Section 10.2, among Investment Funds effective as soon as administratively
practicable. The Participant shall direct such change or transfer in such manner
as is then-permitted by the Committee or its delegate (including, if the
Committee so chooses, by electronic or telephonic instruction) before any
payroll period. As soon as administratively feasible after the effective date of
a change in an investment election or an election to transfer existing Account
balances, subject to the limitations of Section 4.4, the Trustee shall effect
such election.

10.4. Voting of Stock. Each Participant in the Plan shall direct the Trustee as
to voting of shares of Stock held in his Account in the Trust with respect to
all corporate matters upon which the Sponsor’s shareholders are entitled or
permitted to vote. At the time proxy materials are forwarded to the Sponsor’s
shareholders for each annual or special meeting, the Sponsor shall furnish each
Participant who has an Account that includes Stock such proxy materials and a
proxy form upon which voting directions may be indicated to the Trustee. Each
Participant shall

 

34



--------------------------------------------------------------------------------

have one vote for each share of Stock credited to his Account. The Trustee shall
vote such allocated shares of Stock as instructed by Participants. Allocated
shares for which no direction is received shall be voted in the same proportion
as allocated shares for which direction is received from Participants.
Fractional shares of Stock for which directions are received shall be combined
to the extent practicable to reflect Participants’ directions.

10.5. Special Rules for Trading Stock. Notwithstanding anything in the Plan to
the contrary, any election by a Participant or Beneficiary to sell, purchase or
transfer Stock held under the Plan, including but not limited to Stock held in a
Participant’s ESOP Account, shall be subject to the rules and restrictions set
forth in the Penn Virginia Corporation Policy Regarding Special Trading
Procedures, as revised from time to time.

ARTICLE XI.

TOP-HEAVY PROVISIONS.

11.1. Top-Heavy Requirements. Notwithstanding anything in the Plan to the
contrary, for any Plan Year that the Plan is a Top-Heavy Plan, the Plan shall
meet the requirements of this Article.

11.2. Minimum Contribution Requirement.

11.2.1. Except as provided in Section 11.2.2, this Plan shall provide a minimum
contribution allocation for each Participant who is a Non-Key Employee in an
amount equal to at least 3% of such Participant’s Compensation for such Plan
Year. In addition, for each Participant who is a Non-Key Employee and who also
participates in the Penn Virginia Corporation and Affiliated Companies
Employees’ Stock Ownership Plan for a Plan Year during which both plans are
top-heavy within the meaning of section 416(g) of the Code, the Employer shall
meet the minimum contribution requirements of section 416 for both plans under
this Plan.

11.2.2. Unless the Plan is part of a Required Aggregation Group and enables a
Defined Benefit Plan that is included in such Required Aggregation Group to
satisfy sections 401(a)(4) and 410 of the Code, the percentage minimum
contribution required hereunder shall in no event exceed the percentage
contribution made for the Key Employee for whom such percentage is the highest
for the Plan Year.

11.2.3. The minimum contribution required hereunder shall not be integrated with
Social Security benefits and shall be made for each Non-Key Employee who is
employed at the end of the Plan Year in question, regardless of whether such
Non-Key Employee has been credited with 1,000 Hours of Service in such Plan Year
and regardless of such Non-Key Employee’s level of Compensation and whether such
Non-Key Employee elected to make contributions under Section 3.1 for such Plan
Year.

 

35



--------------------------------------------------------------------------------

ARTICLE XII.

PLAN ADMINISTRATION.

12.1. Fiduciary Responsibility. The Plan shall be administered by the Committee,
which shall be the Plan’s “named fiduciary” and “administrator,” as those terms
are defined by ERISA, and its agent designated to receive service of process.
All matters relating to the administration of the Plan, including the duties
imposed upon the Plan administrator by law, except those duties relating to the
control or management of Plan assets, shall be the responsibility of the
Committee. All matters relating to the control and management of Plan assets
shall, except to the extent delegated in accordance with the trust agreement, be
the sole and exclusive responsibility of the Trustee.

12.2. Appointment and Removal of Committee. The Committee shall consist of at
least three persons who shall be appointed and may be removed by the Board of
Directors. Persons appointed to the Committee may be, but need not be, employees
of the Employer. Any Committee member may resign by giving written notice to the
Board of Directors, which notice shall be effective 30 days after delivery.
Notwithstanding the foregoing, any Committee member who is an Employee of the
Employer shall be deemed to have resigned from the Committee effective upon his
termination of employment. A Committee member may be removed by the Board of
Directors by written notice to such Committee member, which notice shall be
effective upon delivery. The Board of Directors shall promptly select a
successor following the resignation or removal of the Committee member, if
necessary to maintain a Committee of at least three members.

12.3. Compensation and Expenses of Committee. Members of the Committee who are
Employees shall serve without compensation. Members of the Committee who are not
Employees may be paid reasonable compensation for services rendered to the Plan.
Such compensation, if any, and all ordinary and necessary expenses of the
Committee shall be paid by the Fund unless paid by the Sponsor or Participating
Employer.

12.4. Committee Procedures. The Committee may enact such rules and regulations
for the conduct of its business and for the administration of the Plan as it may
deem desirable. The Committee may act either at meetings at which a majority of
its members are present or by a writing signed by a majority of its members
without the holding of a meeting. Records shall be kept of the actions of the
Committee. No member of the Committee who is a Participant in the Plan shall
vote upon any matter affecting only his Account. The Committee may appoint a
Secretary who need not be a member of the Committee.

12.5. Plan Interpretation. The Committee shall have the authority and
responsibility to interpret and construe the Plan and to decide all questions
that may arise regarding the rights of Participants thereunder including,
without limitation, questions or eligibility for participation, eligibility for
benefits, Account balance and the payment and distribution thereof, and shall
have the authority to deviate from the terms of the Plan to the extent the
Committee shall determine to be necessary or appropriate to operate the Plan in
compliance with provisions of applicable law. Any such determinations shall be
binding and conclusive upon all interested persons.

 

36



--------------------------------------------------------------------------------

12.6. Exclusive Benefit Rule. The Committee shall administer the Plan for the
exclusive benefit of Participants and their Beneficiaries.

12.7. Consultants. The Committee may, and to the extent necessary for the
preparation of required reports shall, employ accountants, actuaries, attorneys
and other consultants or advisors. The fees charged by such accountants,
actuaries, attorneys and other consultants or advisors shall be paid by the Fund
unless paid by the Participating Employers.

12.8. Method of Handling Plan Funds. No Committee member shall, in his capacity
as a Committee member, at any time, handle any assets of the Fund. All payments
to the Fund shall be made by the Employee of the Participating Employer charged
with that responsibility. Benefit payments from the Fund shall be made by the
Trustee.

12.9. Delegation and Allocation of Responsibility. The Committee, by unanimous
action in writing, may delegate any Plan administrative responsibility to any
employee of the Employer and may allocate any of its responsibilities to one or
more members of the Committee. In the event of any such delegation or allocation
the Committee shall establish procedures for the thorough and frequent review of
the performance of such duties. Persons to whom responsibilities have been
delegated may not delegate to others any discretionary authority or
discretionary control with respect to the management or administration of the
Plan.

12.10. Claims Procedure. The Committee shall administer a claims procedure as
follows:

12.10.1. Initial Claim. If a Participant or Beneficiary (“Claimant”) believes
that he is entitled to a benefit under the Plan, the Claimant or the Claimant’s
authorized representative acting on behalf of such Claimant, must make a claim
for those benefits by submitting a written notification of his claim of right to
such benefits. Such notification must be on the form and in accordance with the
procedures established by the Committee. Except for benefits paid pursuant to
Section 7.1.4, no benefit shall be paid under the Plan until a proper claim for
benefits has been submitted.

12.10.2. Procedure for Review. The Committee shall establish administrative
processes and safeguards to ensure that all claims for benefits are reviewed in
accordance with the Plan document and that, where appropriate, Plan provisions
have been applied consistently to similarly situated Claimants. Any notification
to a Claimant required hereunder may be provided in writing or by electronic
media, provided that any electronic notification shall comply with the
applicable standards imposed under DOL Reg. §2520.104b-1(c).

12.10.3. Claim Denial Procedure. If a claim is wholly or partially denied, the
Committee shall notify the Claimant within a reasonable period of time, but not
later than 90 days after receipt of the claim, unless the Committee determines
that special circumstances require an extension of time for processing the
claim. If the Committee determines that an extension of time for processing is
required, written notice of the extension shall be furnished to the Claimant
prior to the termination of the initial 90-day period. In no event shall such

 

37



--------------------------------------------------------------------------------

extension exceed a period of 180 days from receipt of the claim. The extension
notice shall indicate: (i) the special circumstances necessitating the extension
and (ii) the date by which the Committee expects to render a benefit
determination. A benefit denial notice shall be written in a manner calculated
to be understood by the Claimant and shall set forth: (i) the specific reason or
reasons for the denial, (ii) the specific reference to the Plan provisions on
which the denial is based, (iii) a description of any additional material or
information necessary for the Claimant to perfect the claim, with reasons
therefor, and (iv) the procedure for reviewing the denial of the claim and the
time limits applicable to such procedures, including a statement of the
Claimant’s right to bring a legal action under section 502(a) of ERISA following
an adverse benefit determination on review.

12.10.4. Appeal Procedure. In the case of an adverse benefit determination, the
Claimant or his representative shall have the opportunity to appeal to the
Committee for review thereof by requesting such review in writing to the
Committee within 60 days of receipt of notification of the denial. Failure to
submit a proper application for appeal within such 60 day period shall cause
such claim to be permanently denied. The Claimant or his representative shall be
provided, upon request and free of charge, reasonable access to, and copies of,
all documents, records and other information relevant to the claim. A document,
record or other information shall be deemed “relevant” to a claim in accordance
with DOL Reg. §2560.503-1(m)(8). The Claimant or his representative shall also
be provided the opportunity to submit written comments, documents, records and
other information relating to the claim for benefits. The Committee shall review
the appeal taking into account all comments, documents, records and other
information submitted by the Claimant or his representative relating to the
claim, without regard to whether such information was submitted or considered in
the initial benefit determination.

12.10.5. Decision on Appeal. The Committee shall notify a Claimant of its
decision on appeal within a reasonable period of time, but not later than 60
days after receipt of the Claimant’s request for review, unless the Committee
determines that special circumstances require an extension of time for
processing the appeal. If the Committee determines that an extension of time for
processing is required, written notice of the extension shall be furnished to
the Claimant prior to the termination of the initial 60-day period. In no event
shall such extension exceed a period of 60 days from the end of the initial
period. The extension notice shall indicate: (i) the special circumstances
necessitating the extension and (ii) the date by which the Committee expects to
render a benefit determination. An adverse benefit decision on appeal shall be
written in a manner calculated to be understood by the Claimant and shall set
forth: (i) the specific reason or reasons for the adverse determination,
(ii) the specific reference to the Plan provisions on which the denial is based,
(iii) a statement that the Claimant is entitled to receive, upon request and
free of charge, reasonable access to and copies of all documents, records, and
other information relevant to the Claimant’s claim (the relevance of a document,
record or other information will be determined in accordance with DOL Reg.
§2560.503-1(m)(8)) and (iv) a statement of the Claimant’s right to bring a legal
action under section 502(a) of ERISA.

12.11. Litigation. In order to operate and administer the claims procedure in a
timely and efficient manner, any Claimant whose appeal with respect to a claim
for benefits has been denied, and who desires to commence a legal action with
respect to such claim, must commence

 

38



--------------------------------------------------------------------------------

such action in a court of competent jurisdiction within 90 days of receipt of
notification of such denial. Failure to file such action by the prescribed time
shall forever bar the commencement of such actions.

ARTICLE XIII.

AMENDMENT AND TERMINATION.

13.1. Amendment. The Plan may be amended at any time and from time to time by
the Board of Directors, provided that no amendment shall divest any vested
interest of any Participant or Beneficiary, and no amendment shall be effective
unless the Plan continues to be for the exclusive benefit of the Participants
and their Beneficiaries. In addition, no amendment shall decrease any
Participant’s vested interest, eliminate or reduce any benefit subsidy or early
retirement benefit, or eliminate any optional form of benefit except in
accordance with sections 411(d)(6) and 412(c)(8) of the Code.

13.2. Termination or Partial Termination. While the Sponsor and each other
Participating Employer intends to continue the Plan indefinitely, each reserves
the right to terminate or partially terminate the Plan at any time as to its
Employees. If the Plan is terminated or partially terminated, or if all
contributions cease completely, the Fund shall continue to be held for
distribution as provided in Article VII or, in the case of a complete
termination, shall be distributed as soon as administratively feasible after
such termination; provided that the Employer has not established or does not
maintain another defined contribution plan (other than an employee stock
ownership plan as defined in section 4975(e)(7) of the Code). No new
Participants shall thereafter be admitted to the Plan as new Participants, and
neither the Sponsor nor any other Participating Employer shall make further
contributions to the Fund.

ARTICLE XIV.

VETERANS’ REEMPLOYMENT RIGHTS.

Notwithstanding any provision of the Plan to the contrary, benefits and service
credit with respect to Qualified Military Service shall be provided in
accordance with section 414(u) of the Code as summarized below:

14.1. Crediting Service.

14.1.1. An Employee reemployed by the Employer in accordance with Chapter 43 of
Title 38 of the United States Code shall be treated as not having incurred a
Break in Service with the Employer by reason of such Employee’s period of
Qualified Military Service.

14.1.2. Upon reemployment by the Employer in accordance with Chapter 43 of Title
38 of the United States Code, an Employee’s period of Qualified Military Service
shall be deemed service with the Employer for purposes of determining the vested
percentage of the Employee’s Account.

 

39



--------------------------------------------------------------------------------

14.2. Elective Deferral Contributions.

14.2.1. Subject to Section 14.2.2, any Employee who has performed Qualified
Military Service and who is entitled to the benefits of Chapter 43 of Title 38
of the United States Code shall be permitted to make additional Elective
Deferral Contributions under the Plan during the period which begins on the
Employee’s reemployment date with the Employer and has the same length as the
lesser of:

14.2.1.1. the product of three and the period of Qualified Military Service
which resulted in such rights; and

14.2.1.2. five years.

14.2.2. Notwithstanding any provision of the Plan to the contrary, the maximum
amount of Elective Deferral Contributions that an Employee shall be permitted to
make pursuant to the preceding subsection shall be the amount of Elective
Deferral Contributions that the Employee would have been permitted to make under
the Plan in accordance with the limitations of sections 402(g), 404(a) and 415
of the Code during the period of Qualified Military Service if the Employee had
continued to be employed by the Employer during such period and had received
compensation in accordance with Section 14.4 below. The amount of Elective
Deferral Contributions determined under the preceding sentence shall be reduced
by any Elective Deferral Contributions actually made by the Employee to the Plan
during the period of Qualified Military Service.

14.3. Matching Contributions. Each Participating Employer shall make Matching
Contributions with respect to any Elective Deferral Contributions made by an
Employee pursuant to the preceding subsection that would have been required had
such Elective Deferral Contributions actually been made during the period of
such Employee’s Qualified Military Service.

14.4. Compensation. An Employee who is in Qualified Military Service shall be
treated as receiving compensation from the Employer during such period of
Qualified Military Service equal to:

14.4.1. the compensation the Employee would have received during such period if
the Employee were not in Qualified Military Service, determined based on the
rate of pay the Employee would have received from the Employer but for absence
during the period of Qualified Military Service; or

14.4.2. if the compensation the Employee would have received during such period
was not reasonably certain, the Employee’s average compensation from the
Employer during the 12-month period immediately preceding the Qualified Military
Service (or, if shorter, the period of employment immediately preceding the
Qualified Military Service).

14.5. Earnings and Forfeitures. Nothing in this Article XIV shall be construed
as requiring:

14.5.1. any crediting of earnings to an Employee with respect to any
contribution before such contribution is actually made; or

 

40



--------------------------------------------------------------------------------

14.5.2. the allocation of any forfeiture with respect to the period of an
Employee’s Qualified Military Service.

ARTICLE XV.

MISCELLANEOUS.

15.1. Merger; Consolidation or Transfer of Assets or Liabilities. The Board of
Directors reserves the right to merge or consolidate the Plan with any other
defined contribution pension plan qualified under section 401(a) of the Code, or
to transfer Plan assets or liabilities to any other defined contribution pension
plan qualified under section 401(a) of the Code; provided that the amounts
standing to the credit of each Participant’s Account immediately after any such
merger, consolidation or transfer of assets or liabilities shall be at least
equal to the amounts standing to the credit of the Participant’s Account
immediately before such merger, consolidation or transfer.

15.2. Limited Purpose of Plan. The establishment or existence of the Plan shall
not confer upon any employee the right to be continued as an employee. The
Employer expressly reserves the right to discharge any employee whenever in its
judgment its best interests so require.

15.3. Non-alienation. No benefit payable under the Plan shall be subject in any
manner to anticipation, assignment, or voluntary or involuntary alienation. This
Section shall not preclude the Committee and the Trustee from complying with the
terms of a Qualified Domestic Relations Order.

15.4. Facility of Payment. If the Committee, in its sole discretion, deems a
Participant or Beneficiary who is entitled to receive any payment hereunder to
be incompetent to receive the same by reason of age, illness or any infirmity or
incapacity of any kind, the Committee may direct the Trustee to apply such
payment directly for the benefit of such person, or to make payment to any
person selected by the Committee to disburse the same for the benefit of the
Participant or Beneficiary. Payments made pursuant to this Section shall operate
as a discharge, to the extent thereof, of all liabilities of the Sponsor, the
Participating Employers, the Committee, the Trustee and the Fund to the person
for whose benefit the payments are made.

15.5. Impossibility of Diversion. All Plan assets shall be held as part of the
Fund, until paid to satisfy allowable Plan expenses or to provide benefits to
Participants or their Beneficiaries. It shall be impossible, unless Section 3.7
applies, for any part of the Fund to be used for, or diverted to, purposes other
than the exclusive benefit of the Participants or their Beneficiaries or the
payment of the reasonable expenses of the administration of the Plan.

15.6. Unclaimed Benefits. If a Participant or Beneficiary to whom a benefit is
payable under the Plan cannot be located following a reasonable effort to so by
the Committee, such benefit shall be forfeited but will be reinstated if a claim
therefor is filed by the Participant or Beneficiary.

 

41



--------------------------------------------------------------------------------

15.7. Construction. The masculine gender includes the feminine and the singular
includes the plural, unless the context clearly indicates otherwise.

15.8. Governing Law. Except to the extent such laws are superseded by federal
law, the laws of the Commonwealth of Pennsylvania shall govern.

15.9. Contingent Effectiveness of Plan Amendment, Restatement and Renaming. The
effectiveness of the Plan, as amended, restated and renamed, including but not
limited to the contributions made by the Sponsor and the other Participating
Employers, shall be subject to and contingent upon a determination by the
District Director of Internal Revenue that the Plan and Trust continue to be
qualified under the applicable provisions of the Code. If the District Director
determines that the amendment, restatement and renaming adversely affects the
qualified status of the Plan or the tax-exempt status of the Fund, then, upon
notice to the Trustee, the Board of Directors shall have the right further to
amend the Plan or to rescind the amendment, restatement and renaming.

ARTICLE XVI.

ESOP COMPONENT PROVISIONS

16.1. Eligibility; Vesting. A Participant shall be eligible to receive a Company
Contribution to his ESOP Account with respect to such calendar year beginning as
of the first day of the month following the completion of one Year of Service,
regardless of whether the Participant is then-making Elective Deferral
Contributions to the Plan; provided, however, that such Participant must be an
Employee on December 31 of the Plan Year for which such Company Contribution is
made. For purposes of this Article XVI any service rendered for a Participating
Employer prior to such Participating Employer becoming part of the controlled
group with the Sponsor in accordance with section 414 of the Code shall only be
considered service for the Employer beginning on or after the date the
Participating Employer becomes part of the controlled group. A Participant shall
be 100% vested in his ESOP Account at all times.

16.2. Amount of Company Contribution. The Company Contribution allocated to each
eligible Participant’s ESOP Account with respect to a Plan Year shall be equal
to the lesser of (a) 2% of the Participant’s Compensation earned on and after
the date the Participant becomes eligible in accordance with Section 16.1 hereof
for such Plan Year or (b) $2,500. For purposes of this Section 16.2,
“Compensation” shall include bonuses.

16.3. Allocation of Stock Contribution. The Company Contribution with respect to
any Plan Year shall be allocated as of December 31 of each Plan Year to the ESOP
Account of each Participant eligible under Section 16.1.

16.4. Allocation of Dividends. Any cash dividends paid on shares of Stock
allocated to a Participant’s ESOP Account and remitted to the Trust Fund shall,
at the direction of the Sponsor and prior to the close of the Plan Year in which
paid, be:

16.4.1. paid in cash to Participants or their Beneficiaries;

 

42



--------------------------------------------------------------------------------

16.4.2. paid to the Plan and distributed in cash to Participants or their
Beneficiaries not later than 90 days after the close of the Plan Year in which
paid; or

16.4.3. at the election of Participants or their Beneficiaries:

16.4.3.1. paid as provided in Section 16.4.1 or Section 16.4.2; or

16.4.3.2. invested in Stock under the Plan.

If the Sponsor provides an election pursuant to Section 16.4.3 and the
Participant or Beneficiary fails to timely submit a completed election,
dividends on the Stock in such Participant’s ESOP Account shall be automatically
invested in Stock under the Plan.

16.5. Valuation of Stock. If Stock is not readily tradable on an established
public market, or if the Trustee determines that such quotations or trading
prices do not accurately reflect the market value, the fair market value of the
Stock as of the Valuation Date shall be determined by an Independent Appraiser.

16.6. Participant Diversification of Investments. A Participant may elect at any
time in writing, in a form prescribed by the Committee, to direct the investment
of a whole percentage up to 100% of the value of his ESOP Account in any
Investment Funds available under the Plan. In addition, a Participant who is a
Qualified Participant as of July 27, 2006 may elect to receive, upon the
Qualified Participant’s written consent, all or a portion of his ESOP Account,
valued as of the Valuation Date immediately preceding July 27, 2006, as a
distribution under the Plan. Any investment or distribution under this
Section 16.6 shall be made within 90 days after the Participant’s election.

16.7. Voting of Stock. Each Participant in the Plan shall direct the Trustee as
to voting of shares of Stock held in his ESOP Account in the Trust with respect
to all corporate matters upon which the Sponsor’s shareholders are entitled or
permitted to vote. At the time proxy materials are forwarded to the Sponsor’s
shareholders for each annual or special meeting, the Sponsor shall furnish each
Participant who has an ESOP Account that includes Stock such proxy materials and
a proxy form upon which voting directions may be indicated to the Trustee. Each
Participant shall have one vote for each share of Stock credited to his ESOP
Account. The Trustee shall vote such allocated shares of Stock as instructed by
Participants. Allocated shares for which no direction is received shall be voted
in the same proportion as allocated shares for which direction is received from
Participants. Fractional shares of Stock for which directions are received shall
be combined to the extent practicable to reflect Participants’ directions.

16.8. Option to Have Sponsor Purchase Stock. Any Participant who receives Stock
not readily tradable on an established market, and any person who has received
Stock not readily tradable on an established market from such a Participant by
reason of the Participant’s death or incompetency shall have the right to
require the Sponsor to purchase all (but not less than all) Stock received in a
distribution from the Participant’s ESOP Account under the Trust for its

 

43



--------------------------------------------------------------------------------

current fair market value (hereinafter referred to as the “Put Option”). The Put
Option may only be exercised by a person described in the preceding sentence and
may not be transferred either separately or together with any Stock to any other
person. The Put Option shall be subject to the following rules:

16.8.1. The Put Option shall be exercisable only with respect to the entire
distribution of Stock received by the Participant (or his Beneficiary or
personal representative) from the Participant’s ESOP Account under Trust.

16.8.2. The Put Option shall be exercised by written notice to the Sponsor
during the first 60 days after the Stock is distributed by the Plan and again
during a 60-day period commencing one year after the Stock is distributed by the
Plan, and, if exercised, the Trustee may, in its sole discretion, assume the
Sponsor’s rights and obligations with respect to purchasing the Stock for the
Plan.

16.8.3. If the Sponsor is required to repurchase Stock distributed to a
Participant as part of a distribution of a Participant’s entire ESOP Account
within a single taxable year of the Participant, (a) the amount to be paid must
be paid in substantially equal periodic payments (not less frequently than
annually) over a period beginning not later than 30 days after the exercise of
the Put Option described above and not exceeding five years, and (b) there must
be adequate security provided and a reasonable rate of interest paid on the
unpaid amounts referred to in (a).

16.8.4. If the Sponsor is required to repurchase Stock as part of an installment
distribution begun before July 1, 2004, the amount to be paid for the Stock
shall be paid not later than 30 days after the exercise of the Put Option
described above.

16.8.5. Nothing contained in this Section 16.8 shall be deemed to obligate the
Sponsor to register any Stock under any federal or state securities law or to
create a public market to facilitate transferability of Stock.

16.8.6. Any Participant who receives Stock not readily tradable on an
established market and any person who has received Stock not readily tradable on
an established market from such a Participant by reason of the Participant’s
death or incompetency shall, prior to any sale or other transfer of the Stock,
first offer in writing to sell the Stock to the Sponsor and the Plan at its fair
market value.

16.8.7. The restriction described in Section 16.8.6 shall apply to any
non-gratuitous transfer, whether voluntary, involuntary, or by operation of law,
except that it shall not apply to a transfer either to a Participant’s personal
representative or to a qualified financial institution receiving the Stock in a
rollover distribution. Either the Sponsor or the Trustee may accept the offer
within 14 days after it is delivered.

16.8.8. If a Participant who has received Stock shall have received a bona fide
written offer from a prospective buyer in excess of the current fair market
value of the Stock, the fair market value of the Stock shall be the amount of
the offer; however, the Plan shall not be permitted to purchase the Stock from
the Participant.

 

44



--------------------------------------------------------------------------------

16.8.9. Any Stock distributed by the Plan from the ESOP Account shall bear a
conspicuous legend describing the right of first refusal under this Section 16.8
as well as any other restrictions upon the transfer of the Stock pursuant to the
Sponsor’s certificate of incorporation, the Sponsor’s bylaws, or federal or
state securities laws and regulations.

16.9. Participant Contributions. No Participant shall be required or permitted
to make any contributions to the ESOP Component.

 

45



--------------------------------------------------------------------------------

To record the adoption of the amendment, restatement and renaming of the Plan,
PENN VIRGINIA CORPORATION has caused authorized officers to affix its corporate
name and seal this 21st day of October, 2008.

 

[CORPORATE SEAL]     PENN VIRGINIA CORPORATION Attest:  

/s/ PATRICK J. UDOVICH

    By:  

/s/ NANCY M. SNYDER

 

46



--------------------------------------------------------------------------------

APPENDIX A

PARTICIPATING EMPLOYERS

Penn Virginia Corporation

Penn Virginia MC Energy L.L.C.

Penn Virginia Oil & Gas Corporation

Penn Virginia Oil & Gas, L.P.

Penn Virginia Resource GP Corp.



--------------------------------------------------------------------------------

APPENDIX B

COMPLIANCE WITH CONTRIBUTION LIMITS FOR

PENN VIRGINIA CORPORATION AND AFFILIATED COMPANIES EMPLOYEES’

PENSION BENEFIT PLANS

This Appendix sets forth the order in which the contributions to the qualified
employee pension benefit plans maintained by Penn Virginia Corporation and its
Affiliated Companies shall be reduced in the event that the limits on annual
allocations provided in section 415 of the Code are exceeded as to any
Participant in one or more of the plans.

 

  I. DEFINITIONS.

1.1. “Employee Stock Ownership Plan” means the Penn Virginia Corporation and
Affiliated Companies Employees’ Stock Ownership Plan.

1.2. “401(k) Plan” means the Penn Virginia Corporation and Affiliated Companies
Employees’ 401(k) Plan. The following sub-Accounts are maintained for each
Participant in the 401(k) Plan:

1.2.1. Elective Deferral Contribution Account, holding the Participant’s pre-tax
salary Elective Deferral Contributions; and

1.2.2. Matching Contribution Account, holding the Participating Employer
Matching Contributions.

 

  II. REDUCTION OF CONTRIBUTIONS AND BENEFITS.

The order in which the contributions shall be reduced is as follows:

2.1. First, the Participant’s rate of contributions to his Elective Deferral
Contribution Account and Matching Contribution Account in the 401(k) Plan shall
be reduced, so that the limits are met; and

2.2. Second, the Participant’s quarterly allocations under the Employee Stock
Ownership Plan for the period ending prior to the merger of the Employee Stock
Ownership Plan with and into the 401(k) Plan effective July 1, 2004, shall be
reduced, so that the limits are met.

Notwithstanding the foregoing, the correction of any excess Annual Additions
shall comply with the requirements of the Internal Revenue Service’s Employee
Plans Compliance Resolutions System.